


EXHIBIT 10.7

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

Dated August 15, 2006

Among

SOVEREIGN BANK

And

LEHIGH COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY

And

RHETECH, INC.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Table of Contents



ARTICLE I
           
           
           

ARTICLE II
           
           
           
           
           
           

ARTICLE III
           
           
           
           
           
           
           
           

ARTICLE IV
           
           
           
           
           
           
           
           
           
           
           
           

ARTICLE V
           
           
           


DEFINITIONS
Section 1.01. Definitions
Section 1.02. Interpretation


THE LOAN; USE OF PROCEEDS; BANK LOAN
Section 2.01. Loan of Funds; Creation of Project Account
Section 2.02. Use of Proceeds; Loan Advances
Section 2.03. Borrower's Note
Section 2.04. Covenants for Benefit of Bank
Section 2.05. Maximum Legal Rate


DISBURSEMENTS
Section 3.01. Method of Disbursement
Section 3.02. Disbursement Requests; Disbursement Schedule, Etc
Section 3.03. Lien Waivers
Section 3.04. Material Damage
Section 3.05. Other Disbursement Contingencies
Section 3.06. Right to Stop Work; Correction of Defective Work
Section 3.07. In Balance


PAYMENT PROVISIONS
Section 4.01. Loan Payments
Section 4.02. Time of Loan Payments on Borrower's Note
Section 4.03. Additional Payments; Taxes; Utility Charges
Section 4.04. Acceleration of Payment to Prepay Authority Note
Section 4.05. No Defense or Set-Off
Section 4.06. Termination Upon Payment of Notes
Section 4.07. Assignment of Authority's Rights
Section 4.08. Assignment by Borrower
Section 4.09. Indemnity Against Claims
Section 4.10. Authority is Conduit Issuer; Borrower is Real Party in
                    Interest; Covenant Not to Sue


BORROWER'S OBLIGATIONS; ASSIGNMENT TO BANK
Section 5.01. General Obligation of the Borrower
Section 5.02. Assignment to Bank Page


 2
 2
 8


 9
 9
 9
10
10
10


10
10
11
12
12
12
12
12


13
13
13
14
15
15
15
15
15
16

17


17
17
17


i

--------------------------------------------------------------------------------

Table of Contents

(Continued)



ARTICLE VI
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          


REPRESENTATIONS AND WARRANTIES
Section 6.01. Organization and Qualification
Section 6.02. Power and Authority
Section 6.03. Enforceability
Section 6.04. Conflict with Other Instruments
Section 6.05. Litigation
Section 6.06. Properties
Section 6.07. Default
Section 6.08. Taxes
Section 6.09. Financial Condition
Section 6.10. ERISA
Section 6.11. Contractor
Section 6.12. Construction Contract
Section 6.13. Plans and Specifications; Change Orders
Section 6.14. Budgets
Section 6.15. Use of Proceeds
Section 6.16. Regulation U
Section 6.17. Permits
Section 6.18. Contracts
Section 6.19. Construction
Section 6.20. Additional Funds
Section 6.21. Workmanship
Section 6.22. Notice to Subcontractors
Section 6.23. Compliance with Laws
Section 6.24. Materials Annexed
Section 6.25. Title to Materials
Section 6.26. Operations of Borrower
Section 6.27. Labor
Section 6.28. Group Health Plans
Section 6.29. Fictitious Names
Section 6.30. Environmental Matters
Section 6.31. Compliance Matters
Section 6.32. Zoning
Section 6.33. Documents
Section 6.34. No Eminent Domain
Section 6.35. No Casualty Damage
Section 6.36. Access Page


18
18
18
18
18
18
19
19
19
19
19
20
20
20
21
21
21
21
21
21
21
22
22
22
22
22
22
23
23
23
23
23
23
23
23
24
24


ii

--------------------------------------------------------------------------------

Table of Contents

(Continued)




            
            
            
            
            
            
            
            
            
            
            
            
            
            
            
            
            
            
            
            

ARTICLE VII
            
            
            

ARTICLE VIII
            
            
            
            
            
            
            
            
            
            
            
            


Section 6.37. Utilities
Section 6.38. Flood Areas
Section 6.39. Erection of Sign
Section 6.40. Warranties
Section 6.41. Inspections
Section 6.42. Release of Liens
Section 6.43. Future Appraisals
Section 6.44. Additional Information
Section 6.45. Mechanics' Liens
Section 6.46. No Omissions
Section 6.47. Disclosure
Section 6.48. Organization and Qualification of Guarantor
Section 6.49. Power and Authority of Guarantor
Section 6.50. Enforceability Against Guarantor
Section 6.51. Conflict with Other Instruments of Guarantor
Section 6.52. Litigation Against Guarantor
Section 6.53. Default of Guarantor
Section 6.54. Financial Condition of Guarantor
Section 6.55. Operations of Guarantor
Section 6.56. Fictitious Names of Guarantor


CONDITIONS OF DISBURSEMENT
Section 7.01. Advances of Loan
Section 7.02. Loan Advances of Loan


CONDITIONS OF BORROWING
Section 8.01. Loan Documents
Section 8.02. Financing Statements
Section 8.03. Certificate of Incumbency
Section 8.04. Legal Opinions
Section 8.05. Representations and Warranties
Section 8.06. Legal Matters
Section 8.07. Title Insurance
Section 8.08. Guaranty
Section 8.09. Organizational Documents
Section 8.10. Flood Zone Certification
Section 8.11. Occupancy Permits Page


24
24
24
24
24
24
24
24
24
25
25
25
25
25
25
26
26
26
26
26


26
26
29


31
31
31
31
31
31
31
31
31
32
32
32


iii

--------------------------------------------------------------------------------

Table of Contents

(Continued)



          
          
          
          
          

ARTICLE IX
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          

ARTICLE X
          
          
          
          

Section 8.12. Insurance
Section 8.13. Opinion of Bond Counsel
Section 8.14. Other Documents
Section 8.15. Appraisal
Section 8.16. Loan Advance


AFFIRMATIVE COVENANTS
Section 9.01. Financial Statements
Section 9.02. Liabilities
Section 9.03. ERISA
Section 9.04. Notice of Default, Labor Troubles, Litigation
Section 9.05. Existence, Properties
Section 9.06. Insurance
Section 9.07. Books and Records
Section 9.08. Location of Business
Section 9.09. Group Health Plans
Section 9.10. Environmental Matters; Compliance with Laws
Section 9.11. Deposit Accounts
Section 9.12. Mechanic's Liens
Section 9.13. Workmanship
Section 9.14. Compliance with Law
Section 9.15. Materials Annexed
Section 9.16. Title to Materials
Section 9.17. Trust Fund
Section 9.18. Additional Information
Section 9.19. Loan Advances
Section 9.20. Signage
Section 9.21. Additional Covenants of the Borrower and Guarantor
Section 9.22. Taxes and Claims
Section 9.23. Cross Default
Section 9.24. Debt Service Coverage Ratio
Section 9.25. Net Worth Covenant


NEGATIVE COVENANTS
Section 10.01. Indebtedness
Section 10.02. Liens
Section 10.03. Mergers, Consolidations Page

32
32
32
32
32


33
33
33
33
34
34
34
35
35
35
36
37
38
38
38
38
38
39
39
39
39
39
39
39
40
40


40
40
40
41


iv

--------------------------------------------------------------------------------

Table of Contents

(Continued)



            
            
            
            
            
            
            
            

ARTICLE XI
            
            

ARTICLE XII
            
            
            
            

ARTICLE XIII
            
            
            
            
            

ARTICLE XIV
            
            
            
            
            
            
            
            
            

Section 10.04. Disposition of Assets; Transfer of Title
Section 10.05. Disposition of Accounts
Section 10.06. Sales and Lease-Backs
Section 10.07. Contingent Liabilities
Section 10.08. Voluntary Prepayments, Modification of Debt Instruments
Section 10.09. Removal and Protection of Property
Section 10.10. Handling of Hazardous Substances
Section 10.11. Fiscal Year


THE PROJECT FACILITY
Section 11.01. Prohibited Uses


INSURANCE; DESTRUCTION, DAMAGE, EMINENT DOMAIN
Section 12.01. Insurance to be Maintained
Section 12.02. Destruction, Damage and Eminent Domain
Section 12.03. Notice of Property Loss


ADDITIONAL COVENANTS OF THE BORROWER AND GUARANTOR
Section 13.01. Compliance with Laws
Section 13.02. Right to Reappraise
Section 13.03. Environmental Reassessments
Section 13.04. Nondiscrimination


EVENTS OF DEFAULT AND REMEDIES
Section 14.01. Events of Default
Section 14.02. Payment of Loan Payments on Default; Suit Therefor
Section 14.03. Right of Setoff
Section 14.04. No Marshalling, Etc. Required
Section 14.05. Site Assessments
Section 14.06. Waiver
Section 14.07. Cumulative Rights
Section 14.08. No Exercise of Remedies Without Consent of Bank Page

41
41
41
42
42
42
42
42


42
42


43
43
43
43


43
43
44
44
44


45
45
47
48
48
48
48
49
49


v

--------------------------------------------------------------------------------

Table of Contents

(Continued)



ARTICLE XV
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          
          


MISCELLANEOUS
Section 15.01. Limitation of Liability of the Authority
Section 15.02. No Recourse as to the Authority
Section 15.03. Reference to Statute or Regulation
Section 15.04. Notices
Section 15.05. Amendments
Section 15.06. Term of Agreement
Section 15.07. Reimbursement of Bank
Section 15.08. Payment of Expenses and Taxes
Section 15.09. Survival of Representations and Warranties
Section 15.10. Participations
Section 15.11. Successors
Section 15.12. Construction
Section 15.13. Severability
Section 15.14. No Waiver
Section 15.15. Waiver of Trial by Jury; Jurisdiction
Section 15.16. Actions Against Bank; Release
Section 15.17. Performance by Bank
Section 15.18. Arbitration
Section 15.19. Entire Agreement
Section 15.20. Multiple Counterparts
Section 15.21. Consent Page


49
49
49
50
50
51
51
51
51
52
52
52
52
52
52
52
53
53
54
55
55
55


vi

--------------------------------------------------------------------------------


LOAN AND SECURITY AGREEMENT

        THIS LOAN AND SECURITY AGREEMENT dated August 15, 2006, is by and among
LEHIGH COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY (the “Authority”), a body politic
and a public instrumentality of the Commonwealth of Pennsylvania, SOVEREIGN
BANK, a federal savings bank (the “Bank”) and RHETECH, INC., a Delaware
corporation (the “Borrower”).

W I T N E S S E T H :

        WHEREAS, the Authority was organized and is existing under the Act, and
is authorized under the Act to acquire, hold, construct, improve, maintain, own,
finance, lease, in the capacity of lessor or lessee, projects for the public
purpose of alleviating unemployment, maintaining employment at a high level and
creating and developing business opportunities in the County of Lehigh,
Pennsylvania; and

        WHEREAS, the Borrower has requested the Authority to undertake a project
(the “Project”) for its benefit that consists of (i) the expansion of its
manufacturing facility by adding an addition to the property located at 416
South 4th Street in Coopersburg, Pennsylvania, and (ii) the payment of a portion
of the costs of issuing the Authority Note (hereinafter defined); and

        WHEREAS, in order to provide funds for and toward the payment of a
portion of the costs of the Project, the Authority has authorized the issuance
of its Industrial Revenue Note (Rhetech, Inc. Project), Series of 2006 (the
“Authority Note”) in an aggregate principal amount of $1,851,000 and the sale
thereof to the Bank; and

        WHEREAS, the Authority Note is to be issued pursuant to the Authority’s
resolution dated July 13, 2006 (the “Authorizing Resolution”) and secured by
this Agreement; and

        WHEREAS, this Agreement provides that the Bank will loan the proceeds of
the Authority Note to the Authority, the Authority will in turn loan the
proceeds of the Authority Note to the Borrower to finance the Project and the
Borrower will agree, among other things, to repay the Loan in installments equal
to payments of debt service on the Authority Note when due; and

        WHEREAS, the execution and delivery of this Agreement and the issuance
hereunder and under the Act of the Authority Note have been duly and validly
authorized in all respects by the Authorizing Resolution of the Board of the
Authority, which Authorizing Resolution was duly adopted prior to such execution
and delivery; and

        WHEREAS, as security for the full and prompt payment and performance of
all its obligations under the Authority Note including, without limitation, its
obligation to make payment of principal of, premium, if any, and interest on the
Authority Note, when due, the Authority has assigned to the Bank all of its
right, title and interest in, to and under this Agreement (except its right to
indemnification and to receive its fees and expenses hereunder) including,
without limitation, the right to receive Loan payments payable by the Borrower
hereunder; and


1

--------------------------------------------------------------------------------

        NOW, THEREFORE, THIS AGREEMENT WITNESSETH:

        That the parties hereto, intending to be legally bound hereby and in
consideration of the mutual covenants hereinafter contained, DO HEREBY AGREE to
all the terms and conditions set forth in this Agreement.

ARTICLE I
DEFINITIONS

        Section 1.01   Definitions. Any capitalized terms used as defined terms
in the recitals hereto shall have the same meanings throughout this Agreement
and, in addition thereto, capitalized terms used herein or in the recitals
hereto shall have the meanings indicated in this Section 1.01 unless the context
clearly indicates otherwise:

        “Accumulated Funding Deficiency” means any accumulated funding
deficiency as defined in ERISA Section 302(a).

        “Act” means the Act of August 23, 1967, P.L. 251 known as the Economic
Development Financing Law, as amended.

        “Additional Payments” shall have the meaning given to that term in
Section 4.03.

        “Agreement” means this Loan and Security Agreement and any future
amendments, modifications or supplements hereto.

        “Assignment” means the Assignment of Loan and Security Agreement and
Borrower’s Note dated the date hereof from the Authority to the Bank.

        “Assignment of Agreements Affecting Real Estate” shall mean the
Assignment of Agreements Affecting Real Estate dated the date hereof executed by
Borrower in favor of Bank, pursuant to which Borrower, as security for the
Obligations, has assigned to Bank all of its right, title, and interest (but
none of its duties, obligations, or liabilities) in, to, and under the
Construction Contract, together with any and all licenses, permits, contracts,
commitments, and other rights described therein relating to the Premises, and
any future amendments, restatements, modifications or supplements thereof or
thereto.

        “Assignment of Construction Documents” shall mean the Assignment of
Construction Documents dated the date hereof among Borrower, the Contractor, and
Bank, pursuant to which, among other things, Borrower, as security for the
Obligations, has assigned to Bank all of its right, title and interest (but none
of its duties, obligations, or liabilities) in, to and under the Construction
Contract, and any future amendments, restatements, modifications or supplements
thereof or thereto.

        “Assignment of Leases and Rents” shall mean the Assignment of Leases and
Rents dated the date hereof executed by Borrower in favor of Bank, pursuant to
which Borrower, as security for the Obligations, has assigned to Bank all of its
right, title and interest (but none of its duties, obligations, or liabilities)
in and to in and to all leases covering all or any part of those certain
premises located at 416 South 4th Street, in the Borough of Coopersburg, County
of Lehigh, Pennsylvania, and covering all or any part of the improvements now or
hereafter located thereon, together with all the rents due and to become due to
Assignor, and together with all rights of Assignor to amend, modify, terminate,
extend, or renew the leases or to waive the rents or the terms of the leases.


2

--------------------------------------------------------------------------------

        “Borrower’s Note” means the promissory note dated the date hereof from
the Borrower, as maker, to the Authority, as payee, in the same principal amount
as the Authority Note, evidencing the Borrower’s obligations under this
Agreement required to be performed for the benefit of the Bank as a result of
the assignment described in Section 5.02.

        “Budget” shall mean the budget attached hereto as Exhibit “A” and made a
part hereof setting forth, among other things, the manner in which the Loan will
be used by Borrower.

        “Business Day” means a day other than a Saturday, Sunday or legal
holiday under the laws of the Commonwealth of Pennsylvania.

        “Closing Date” shall mean the date hereof.

        “COBRA Continuation Coverage” means those provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, found in Section 4980B(f)
of the Code, which impose certain continuation coverage requirements upon group
health plans in order for such plans to retain certain tax advantages.

        “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations issued thereunder.

        “Collateral” means, collectively, (i) the Mortgaged Property, the
Project Account and all other property in which a lien, security interest,
assignment, the Assignment of Leases and Rents, pledge, or similar right or
interest is granted in favor of the Bank under or pursuant to the Collateral
Security Documents, and (ii) any other real or personal property, rights, and
interests now or hereafter pledged, mortgaged, or assigned to the Bank, or in
which the Bank has or is granted a lien, security interest, or similar right, to
secure the Notes.

        “Collateral Security Documents” means, collectively, the Mortgage, the
Assignment, the UCC-1 financing statements and any other documents, instruments
or agreements pursuant to which the Borrower has granted, pledged, assigned,
transferred, mortgaged, pledged or otherwise conveyed a security interest in any
of its property rights or interests to the Bank as additional security for its
Obligations.

        “Construction Contract” shall mean the Construction Contract dated March
8, 2006, as amended, between Borrower and the Contractor relating to the
construction of the Project Facility, and any future amendments, modifications
or supplements thereto or restatements thereof which have been approved in
writing by Bank.

        “Contamination” shall mean the presence of any Hazardous Substance which
may require Remedial Actions under applicable law.

        “Contractor” shall mean any contractor approved by Bank who provides
construction goods and/or services with respect to the Project Facility.


3

--------------------------------------------------------------------------------

        “Controlled Group Member” means (i) any corporation included with the
Borrower in a controlled group of corporations within the meaning of Code
Section 414(b), (ii) any trade or business (whether or not incorporated) which
is under common control with the Borrower within the meaning of Code
Section 414(c), and (iii) any member of an affiliated service group of which the
Borrower is a member within the meaning of Code Section 414(m).

        “Credit Documents” shall have the meaning given to that term in Section
9.23.

        “Debt” means (i) all items of indebtedness or liability which, in
accordance with Generally Accepted Accounting Principles, would be included in
determining total liabilities as shown on the liabilities side of a balance
sheet as of the date as of which Debt is to be determined, (ii) all indebtedness
secured by any mortgage, pledge, lien or security interest existing on property
owned by the Person whose Debt is being determined, regardless whether the
indebtedness secured thereby is a recourse or nonrecourse obligation of that
Person or any Subsidiaries, and (iii) guaranties, endorsements (other than for
purposes of collection in the ordinary course of business), other contingent
obligations in respect of, or to purchase or to otherwise acquire indebtedness
of others, and other contingent obligations of a type described in Section 10.07
hereof.

        “Default” means any event specified in Section 14.01 hereof, whether or
not any requirement for notice or lapse of time or any other condition has been
satisfied.

        “Default Rate” shall mean an annual rate per annum equal to (i) four
percent (4.0%), plus (ii) the Bank’s Prime Rate (as in effect from time to
time).

        “DEP” shall mean the Pennsylvania Department of Environmental
Protection, or any successor agency.

        “Disputes” shall have the meaning ascribed to it in Section 15.18(a).

        “Employee Pension Plan” means any pension plan which (i) is maintained
by the Borrower or any Controlled Group Member, and (ii) is qualified under Code
Section 401.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any regulations issued thereunder by the Department of Labor or the
PBGC.

        “Event of Default” means any event specified in Section 14.01 hereof,
provided that any requirement for notice or lapse of time or any other condition
has been satisfied.

        “Financial Covenants” means, collectively, those financial covenants
more particularly described on Exhibit “B” attached hereto and made a part
hereof, as modified, amended, supplemented and restated from time to time.

        “Generally Accepted Accounting Principles” means, at any particular
time, generally accepted accounting principles as in effect at such time;
provided, however, that, if employment of more than one principle shall be
permissible at such time in respect of a particular accounting matter,
“Generally Accepted Accounting Principles” shall refer to the principle which is
then employed by the Borrower with the agreement of its independent certified
public accountants.


4

--------------------------------------------------------------------------------

        “Guarantor” means Semitool, Inc., a Montana corporation.

        “Hazardous Substances” means any chemical, solid, liquid, gas, or other
substance having the characteristics identified in, listed under, or designated
pursuant to:

    (a)       the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §9601(14), as a “hazardous
substance”;


    (b)       the Clean Water Act, 33 U.S.C. §1321(b)(2)(A), as a “hazardous
substance”;


    (c)       the Clean Water Act, 33 U.S.C. §§1317(a) and 1362(13), as a “toxic
pollutant”;


    (d)       Table 1 of Committee Print Numbered 95-30 of the Committee on
Public Works and Transportation of the United States House of Representatives,
as a “toxic pollutant”;


    (e)       the Clean Air Act, 42 U.S.C. §7412(a)(1), as a “hazardous air
pollutant”;


    (f)       the Toxic Substances Control Act, 15 U.S.C. §2606(f), as an
“imminently hazardous chemical substance or mixture”;


    (g)       the Resource, Conservation and Recovery Act, 42 U.S.C. §§6903(5)
and 6921, as a “hazardous waste”; or


    (h)       any other laws, regulations or governmental publications, as
presenting an imminent and substantial danger to the public health or welfare or
to the environment, or as otherwise requiring special handling, collection,
storage, treatment, disposal, or transportation.


The term “Hazardous Substances” shall also include: (w) petroleum, crude oil,
gasoline, natural gas, liquefied natural gas, synthetic fuel, and all other
petroleum, oil, or gas based products; (x) nuclear, radioactive, or atomic
substances, mixtures, wastes, compounds, materials, elements, products or
matters; (y) asbestos, asbestos-containing materials, polychlorinated biphenyls,
and (z) any other substance, mixture, waste, compound, material, element,
product or matter that presents an imminent and substantial danger to the public
health or welfare or to the environment upon its Release.

        “Improvements” shall mean, collectively, the construction of the Project
Facility, as more particularly described in the Plans and Specifications.

        “Loan” means the loan described in Article II.

        “Loan Advance” or “Loan Advances” shall mean, individually or
collectively, as appropriate, any or all advances of the proceeds of the
Authority Note made by the Bank from the Project Account.


5

--------------------------------------------------------------------------------

        “Loan Documents” means, collectively, this Agreement, the Collateral
Security Documents, the Authority Note, the Borrower’s Note, and any and all
other documents executed and delivered by the Borrower, the Guarantor or any
other Person to evidence, secure or assure payment of the Loan or any other
obligation of the Borrower to the Authority or the Bank, and any and all
amendments or supplements to, restatements of or substitutions for any of the
foregoing.

        “Maturity Date” shall have the meaning given to that term in Section
4.02(a)(i).

        “Mortgage” means the Open-End Mortgage and Security Agreement dated the
date hereof, pursuant to which the Borrower, as mortgagor, granted a mortgage
lien on and security interest in the Mortgaged Property to the Bank, as
mortgagee.

        “Mortgaged Property” shall have the meaning given to such phrase in the
Mortgage.

        “Multiemployer Plan” means a multiemployer pension plan as defined in
ERISA Section 3(37) to which the Borrower or any Controlled Group Member is or
has been required to contribute subsequent to September 25, 1980.

        “Nonarbitrage Certificate and Compliance Agreement” means the
Nonarbitrage and Compliance Agreement dated the Closing Date containing certain
representations, warranties and agreements of the Borrower designed to comply
with applicable federal tax laws and regulations pertaining to the Authority
Note.

        “Notes” shall mean collectively, the Authority Note and the Borrower’s
Note.

        “Obligations” shall mean, collectively, all liabilities, duties and
obligations of the Borrower to the Bank with respect to any covenants,
representations, or warranties herein or in the Loan Documents to which it is a
party, and all other present and future fixed and/or contingent obligations of
the Borrower to the Bank hereunder or under the Loan Documents or otherwise,
including, without limitation, obligations with respect to interest accruing (or
which would accrue but for §502 of the Bankruptcy Code) after the date of any
filing by the Borrower of any petition in bankruptcy or the commencement of any
bankruptcy, insolvency or similar proceedings with respect to the Borrower and
all obligations under any swap agreements as defined in 11 U.S.C. § 101 between
Borrower and Bank whenever executed.

        “Other Obligated Party” shall have the meaning ascribed to it in Section
14.02.

        “PBGC” means the Pension Benefit Guaranty Corporation.

        “Person” shall mean an individual, a corporation, a partnership, a joint
venture, a trust or unincorporated organization, a joint stock company or other
similar organization, a government or any political subdivision thereof, or any
other legal entity.

        “Plans and Specifications” shall have the meaning ascribed to it in
Section 6.13.


6

--------------------------------------------------------------------------------

        “Premises” means, collectively, any and all real properties,
improvements, buildings, and fixtures thereon in which the Borrower has any
right, title, or interest, whether as owner, lessee, occupant, or otherwise.

        “Prime Rate” means a floating rate of interest that is designated from
time to time by Bank as the “Prime Rate” and is used by Bank from time to time
as a reference base with respect to different interest rates charged to
borrowers. The rate of interest payable hereunder shall change simultaneously
and automatically upon Bank’s designation of any change in such referenced rate,
and Bank’s determination and designation from time to time of the referenced
rates shall not preclude Bank from making loans to other borrowers at a rate
which is higher or lower than or different from or does not refer to the
referenced rate. The Prime Rate shall change automatically as of the opening of
business on the effective date of each change in the Prime Rate, which (unless
otherwise designated) shall be the date on which the Bank announces the change
in the Prime Rate. When the Prime Rate changes on a day other than the first day
of a calendar month, interest for the month in which such change or changes are
made shall be calculated on a per diem basis with the various Prime Rates in
effect for that month.

        “Project Account” shall have the meaning given to that term in Section
2.01.

        “Project Facility” means the facility located at 416 South 4th Street,
Coopersburg, Lehigh County, Pennsylvania, as more particularly described on
Exhibit “C” attached hereto and made a part hereof.

        “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, or dumping.

         “Remedial Actions” means:

    (A)        clean-up or removal of Hazardous Substances;


    (B)        such actions as may be necessary to monitor, assess, or evaluate
the Release or threatened Release of Hazardous Substances;


    (C)        proper disposal or removal of Hazardous Substances;


    (D)        the taking of such other actions as may be necessary to prevent,
minimize, or mitigate the damages caused by a Release or threatened Release of
Hazardous Substances to the public health or welfare or to the environment; and


    (E)        the providing of emergency assistance after a Release.


        Remedial Actions include, but are not limited to, such actions at the
location of a Release as: storage; confinement; perimeter protection using
dikes, trenches, or ditches; clay cover; neutralization; clean-up of Hazardous
Substances or contaminated materials; recycling or reuse; diversion;
destruction; segregation of reactive wastes; dredging or excavations; repair or
replacement of leaking containers; collection of leachate and runoff; onsite
treatment or incineration; providing alternative water supplies; and any
monitoring reasonably required to assure that such actions protect the public
health and welfare and the environment.


7

--------------------------------------------------------------------------------

        “Reorganization” means reorganization as defined in ERISA
Section 4241(a).

        “Reportable Event” means, with respect to any Employee Pension Plan, an
event described in ERISA Section 4043(b).

        “Site Assessments” shall have the meaning given to that term in
Section 14.05.

        “Site Reviewers” shall have the meaning given to that term in
Section 14.05.

        “Soft Costs” shall mean, collectively, soft costs to be incurred by the
Borrower in connection with the Project and issuance of the Authority Note
including, without limitation, legal, accounting, and engineering fees.

        “Subordinated Indebtedness” means all Debt of the Borrower, Guarantor
and their Subsidiaries for money borrowed, whether now existing or hereafter
incurred, and which is subordinated in right of payment of principal and
interest to the Borrower’s Note, either absolutely or upon the occurrence of and
during the continuance of a Default or Event of Default, provided that, with
regard to all Subordinated Indebtedness, the Bank shall have approved the same
before it was incurred by the Borrower and such Subordinated Indebtedness shall
be subject to the terms and the conditions of a subordination agreement which is
satisfactory, in form and substance, to the Bank.

        “Subsidiary” means any corporation more than 50% of the shares of
capital stock of which (except for directors’ qualifying shares, if required by
law) are at the time owned by the Guarantor and/or one or more Subsidiaries.

        “Withdrawal Liability” means any withdrawal liability as defined in
ERISA Section 4201.

        Section 1.02   Interpretation.

    (a)       Unless the context otherwise indicates, words expressed in the
singular shall include the plural and viceversa and the use of the neuter,
masculine, or feminine gender is for convenience only and shall be deemed to
mean and include the neuter, masculine or feminine gender, as appropriate.


    (b)       Headings of articles and sections herein and the table of contents
hereof are solely for convenience of reference, do not constitute a part hereof
and shall not affect the meaning, construction or effect hereof.


    (c)       All references herein to “Articles,” “Sections” and other
subdivisions are to the corresponding Articles, Sections or subdivisions of this
Agreement; the words “herein,” “hereof,” “hereby,” “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
Article, Section or subdivision hereof.


    (d)       All accounting terms used herein and in the Loan Documents shall
have the meanings given to them in accordance with Generally Accepted Accounting
Principles.



8

--------------------------------------------------------------------------------

ARTICLE II
THE LOAN; USE OF PROCEEDS; BANK LOAN

        Section 2.01   Loan of Funds; Creation of Project Account.

    (a)       Under the terms and conditions set forth in this Agreement, the
Bank agrees to make a loan to the Authority in the amount of One Million Eight
Hundred Fifty One Thousand Dollars ($1,851,000). The Authority’s obligations to
the Bank will be evidenced by the Authority Note.


    (b)       The Authority hereby agrees that, simultaneously with the
execution and delivery of this Agreement, it will loan to the Borrower, upon the
terms and conditions specified herein, the proceeds of the sale of the Authority
Note in an amount equal to the principal amount thereof, and the Borrower agrees
to receive such Loan from the Authority, for the purposes provided herein. The
Borrower hereby directs the Authority to deliver the proceeds of the Loan to the
Bank which shall deposit such proceeds in an account separate and apart from any
other account of the Bank or the Borrower, which account shall be designated as
the “Project Account.” Loan Advances will be made by the Borrower from the
Project Account upon satisfaction of all conditions contained in this Agreement.


        Section 2.02   Use of Proceeds; Loan Advances.

    (a)        The proceeds of the Authority Note shall be applied as provided
in this Agreement to finance the Project. Upon satisfaction of all conditions
contained in this Agreement, but subject to the provisions of this Agreement,
the Bank agrees to consent to the making of the following Loan Advances to the
Borrower:


    (i)       Loan Advances may be used for the construction of the
Improvements.


    (ii)       Loan Advances may also be used for Soft Costs, to the extent
permitted under the Code.


    (b)       The proceeds of the Bank Loan Note shall be applied as provided in
this Agreement to finance a portion of the Improvements. Upon satisfaction of
all conditions contained in this Agreement, but subject to the provisions of
this Agreement, the Bank agrees to consent to the making of the following Loan
Advances to the Borrower:


    (i)       Bank Loan Advances may be used for the construction of the
Improvements.


    (ii)       Bank Loan Advances may also be used for soft costs incurred with
respect to the Bank Loan.


    (c)       Bank shall record in one or more loan accounts, the Loan, all Loan
Advances to and all payments made by Borrower on account of the Loan, and all
other appropriate debits and credits. Each month Bank shall render to Borrower a
statement setting forth the debit balance of the Loan Account as of the close of
the preceding month, together with a statement of the amount of interest and
other charges due Bank as of that time. Each statement shall be considered
correct and accepted by Borrower and presumptively binding upon Borrower unless
Borrower notifies Bank to the contrary in writing within ten (10) days from
Borrower’s receipt of the statement.



9

--------------------------------------------------------------------------------

        Section 2.03   Borrower’s Note. To evidence its obligations hereunder,
the Borrower shall execute and deliver to the Authority the Borrower’s Note,
which shall:

    (a)       be dated the Closing Date and be payable to the Authority’s order
in the principal amount of One Million Eight Hundred Fifty One Thousand Dollars
($1,851,000);


    (b)       bear interest on the unpaid principal amount thereof from the date
advanced to the Maturity Date (defined below) at the Bank tax exempt rate of
four and one-half percent (4.5%) per annum;


    (c)       be payable as to principal and interest monthly as provided in
Sections 4.01 and 4.02 hereof; and


    (d)       be secured (and payment thereof shall be assured, as the case may
be) by the Collateral Security Documents.


        Section 2.04   Covenants for Benefit of Bank. This Agreement is executed
in part to induce the purchase of the Authority Note by the Bank for the benefit
of the Borrower. Accordingly, all covenants and agreements on the part of the
Borrower and the Authority, as set forth in this Agreement, are hereby declared
to be for the benefit of the Bank.

        Section 2.05   Maximum Legal Rate. Borrower shall not be obligated to
pay and Bank shall not collect interest on any Obligation at a rate in excess of
the maximum permitted by law or the maximum that will not subject Bank to any
civil or criminal penalties. If, because of the acceleration of maturity, the
payment of interest in advance or any other reason, Borrower is required, under
the provisions of any Loan Document or otherwise, to pay interest at a rate in
excess of such maximum rate, the rate of interest under such provisions shall
immediately and automatically be reduced to such maximum rate, and any payment
made in excess of such maximum rate, together with interest thereon at the rate
provided herein from the date of such payment, shall be immediately and
automatically applied to the reduction of the unpaid principal balance of the
applicable Note as of the date on which such excess payment was made. If the
amount to be so applied to reduction of the unpaid principal balance exceeds the
unpaid principal balance, the amount of such excess shall be refunded by Bank to
Borrower.

ARTICLE III
DISBURSEMENTS

        Section 3.01   Method of Disbursement.

    (a)       Upon satisfaction of all conditions contained in this Agreement,
but subject to the provisions of this Agreement, Bank agrees to advance the
amounts to or for the benefit of Borrower under the Loan in accordance with the
Budget attached hereto as Exhibit “A” and the Settlement Statement dated August
15, 2006 attached hereto as Exhibit “D” and incorporated herein by reference.



10

--------------------------------------------------------------------------------

    (b)       Loan Advances under the Loan for Soft Costs incurred by Borrower
will be made upon presentation of documentation satisfactory to Bank, but only
to the extent the Soft Costs are described and itemized in the Budget.


    (c)       All Loan Advances shall be evidenced by the applicable Notes. Loan
Advances may be used by the Borrower only to pay for those costs and expenses
referred to and described in the Budget.


    (d)       Notwithstanding anything contained herein to the contrary, in no
event shall Bank be required to approve any Loan Advance, or portion thereof,
for any line item or cost category in excess of the amount budgeted therefor in
the Budget, nor shall Bank be obligated to approve any Loan Advance, or portion
thereof, in respect of any line item if the unadvanced portion of the Loan as
budgeted in the Budget for such item shall be less than the amount which will be
required for the completion of such item pursuant to the Plans and
Specifications. Borrower may not, without the written approval of Bank,
reallocate any funds remaining unused for any line item to other line items in
the Budget.


    (e)       Upon completion of any line item or cost category, if any budgeted
amount remains undisbursed in such line item or cost category, Borrower may,
with Bank’s written consent, reallocate such undisbursed portion to the
“Unallocated Contingencies” category, if any, of the Budget. If, at any time,
Borrower requests Bank to make an Advance for any line item or cost category
which, when combined with all prior Advances in such line item or cost category,
shall exceed the amount budgeted therefor in the Budget, Borrower may, with
Bank’s written consent, use a portion of the funds allocated under the
“Unallocated Contingencies” category of the Budget, if available.


    (f)       Advances for construction of the Project Facility will be made
only after the presentation of vouchers of the Contractor for labor, materials
incorporated into on-site improvements, work completed, and other costs provided
for in the Budget, but only after the Project Facility for which a Loan Advance
is requested is inspected by the Bank to verify completion, quality of
workmanship, and adherence to the presented vouchers and the Plans and
Specifications, as more fully set forth in Section 6.13. No Loan Advances shall
be made for any materials delivered but not yet incorporated into on-site
improvements. Borrower shall pay the Bank an inspection fee for each inspection
made by Bank’s inspecting engineer.


        Section 3.02.   Disbursement Requests; Disbursement Schedule, Etc.

    (a)       Each request for a Loan Advance shall be (i) submitted on a
written form approved by Bank; and (ii) accompanied by those documents and
subject to the satisfaction by the Borrower of those conditions more fully set
forth in Section 7.01, as appropriate.


    (b)       At Bank’s option, Loan Advances may be made by (i) the issuance of
co-payable treasurer’s checks to Borrower and the Contractor, subcontractors
and/or suppliers, as appropriate, or (ii) by reimbursing Borrower through
Borrower’s regular checking account with Bank, or (iii) directly to the
Contractor, subcontractors, and suppliers.


    (c)       Final payment of each contract shall not be made until all
conditions set forth in Sections 7.01 and 7.02 have been satisfied.



11

--------------------------------------------------------------------------------

    (d)       Bank reserves the right to require seven (7) Business Days’ notice
in writing from Borrower before each Loan Advance in order for the Bank to
arrange for the Loan Advance and schedule any inspection required in connection
therewith. All Loan Advances under this Agreement shall be made at the office of
Bank or at such other place as Bank shall designate.


        Section 3.03.   Lien Waivers. If requested by Bank, Borrower shall
furnish Bank with a schedule from Borrower in a form satisfactory to Bank
identifying all Contractors and subcontractors who have performed work or
furnished materials in connection with the Project Facility, together with lien
waivers from the Contractor and all subcontractors who have performed work or
furnished materials in connection with the Project Facility, current through the
period covered by such request for funds.

        Section 3.04.   Material Damage. Notwithstanding any provision of this
Agreement to the contrary, if the Project Facility or the Premises shall have
suffered any material damage or destruction prior to any disbursement, such
damaged or destroyed portion shall be restored or replaced in a manner
acceptable to Bank without cost to Bank prior to any further disbursement by
Bank.

        Section 3.05.   Other Disbursement Contingencies. Bank shall not be
obligated to make any disbursement hereunder or to take any action hereunder or
under the Loan Documents if, on the date of a proposed disbursement or the date
of a proposed action, (i) a Default or Event of Default has occurred, (ii) any
representation or warranty made by Borrower herein or in any of the other Loan
Documents proves to be untrue in any material respect, or (iii) Bank determines,
at any time, that the Project Facility will not be approved by the Borough of
Coopersburg or other appropriate governmental regulatory authorities.

        Section 3.06.   Right to Stop Work; Correction of Defective Work. If
Bank determines that any work or material does not comply with the Plans and
Specifications or sound building practice or otherwise departs from the
requirements of this Agreement or the Construction Contract, then Bank may
require the work to be stopped and may withhold disbursements until the matter
is corrected to Bank’s satisfaction. Bank shall also have the right to require
that the work be stopped upon the occurrence of a Default or Event of Default.
Borrower shall promptly correct any non-conforming work or materials. No such
action by Bank will affect Borrower’s obligation to complete the Project
Facility construction as provided herein. Bank shall be under no duty to
examine, supervise or inspect the Plans and Specifications or the construction
of the Project Facility. Any inspection or examination by Bank or Bank’s
inspecting engineer (or other qualified Person selected by Bank) is for the sole
benefit of Bank and shall not be relied upon by Borrower.

        Section 3.07.   In Balance. Anything contained in this Agreement to the
contrary notwithstanding, it is expressly understood and agreed that the Loan
shall at all times be “in balance.” The Loan shall be deemed to be “in balance”
only at such time and from time to time as Bank or Bank’s inspecting engineer
may determine in its sole discretion that the then undisbursed portion of the
Loan equals or exceeds the amount necessary for the timely and full payment of
(i) all work done and not theretofor paid for or to be done in connection with
the completion of the construction of the Project Facility in accordance with
the Plans and Specifications, and (ii) all other costs incurred and not
theretofor paid for or to be incurred in connection with the Project. Borrower
agrees that if any Loan is deemed not to be “in balance,” Borrower shall, within
ten (10) days after written request by Bank, deposit the deficiency with Bank,
which deficiency deposit shall first be exhausted before any further
disbursement of any Loan is made. Bank shall not be obligated to make any Loan
Advances if the Loan is not in balance.


12

--------------------------------------------------------------------------------

ARTICLE IV
PAYMENT PROVISIONS

        Section 4.01.   Loan Payments.

    (a)       The Borrower hereby agrees to duly and punctually pay (i) the
principal, premium, if any, and interest due and payable on the Borrower’s Note,
and (ii) any other amounts due and payable by the Borrower under this Agreement.
Any other amounts required to be paid under this Agreement shall be paid by the
Borrower to the party entitled to receive same hereunder and in the manner
provided for herein. Loan payments shall be made by the Borrower with the
Borrower’s funds. It is the intention of the Authority and the Borrower that,
notwithstanding any other provision of this Agreement, the Authority shall
receive funds from the Borrower under this Agreement with respect to payments
due on the Borrower’s Note at such times and in such amounts as will enable the
Authority to timely meet all of its obligations under the Authority Note,
including any such obligations surviving the payment of the Authority Note.


    (b)       All Loan payments and other sums due and payable to the Authority
or the Bank under this Agreement shall be absolutely net to the Authority or the
Bank, as applicable, free of any taxes, costs, liabilities or other deductions
whatsoever with respect to the Project Facility and the maintenance, repair,
rebuilding, use or occupation thereof or any portion thereof, so that this
Agreement shall yield all amounts due hereunder net to the Authority or the Bank
throughout the term hereof.


        Section 4.02.   Time of Loan Payments on Borrower's Note.

    (a)       The Borrower shall pay to the Bank, as assignee of the Authority,
on the dates and times hereinafter set forth, the sums set forth in clause (i)
below:


    (i)       Interest only at the Bank tax exempt rate of four and one-half
percent (4.5%) shall be due and payable in arrears on the 15th day of each month
commencing on the 15th day of September, 2006 and continuing until August 15,
2007. Commencing September 15, 2007 and continuing on the 15th day of each month
thereafter until August 15, 2021, there shall be equal payments of principal and
interest at the interest rate set forth above. The entire unpaid principal
amount hereof, together with accrued and unpaid interest thereon and all other
amounts payable hereunder shall be due and payable on August 15, 2021 (the
“Maturity Date”). See the amortization schedule attached hereto as Exhibit “E”
and incorporated herein by reference.


    (ii)       It is understood and agreed that all payments payable by the
Borrower under Section 4.02(a)(i) are assigned by the Authority to the Bank as
the owner of the Authority Note. The Borrower consents to and approves of such
assignment. The Authority hereby directs the Borrower and the Borrower hereby
agrees to pay to the Bank at the office of the Bank or such other place as the
Bank may direct, all payments payable by the Borrower pursuant to this
Section 4.02(a)(ii).



13

--------------------------------------------------------------------------------

        Section 4.03.   Additional Payments; Taxes; Utility Charges. As
additional payments hereunder (collectively, the “Additional Payments”), the
Borrower, during the term of this Agreement, shall pay, or cause to be paid, the
following:

    (a)       To the public officers charged with the collection thereof,
promptly as the same become due, all taxes (or contributions or payments in lieu
thereof), including but not limited to, income, profits or property taxes, which
may now or hereafter be imposed by the United States of America, any state or
municipality or any political subdivision or subdivisions thereof, and all
assessments for public improvements or other assessments, levies, license fees,
charges for publicly supplied water or sewer services, excises, franchises,
imposts and charges, general and special, ordinary and extraordinary (including
interest, penalties and all costs resulting from delayed payment of any of the
foregoing) of whatever name, nature and kind and whether or not now within the
contemplation of the parties hereto and which are now or may hereafter be
levied, assessed, charged or imposed or which are or may become a lien upon the
payments due under this Agreement, the Project Facility or the use or occupation
thereof, or upon the Borrower, the Authority or the Bank, or upon any
franchises, businesses, transactions, income, earnings and receipts (gross, net
or otherwise) of the Borrower in connection with the Project Facility, or its
earnings, profits or receipts from, or its subleasing of, the Project Facility
provided, however, that the Borrower shall not be required to pay or discharge,
or cause to be paid or discharged, any tax, assessment, lien or other matter
hereunder so long as the validity thereof is being contested in good faith and
by appropriate legal proceedings diligently pursued, so long as the operation of
the Project Facility or the receipt of income therefrom is not adversely
affected by reason thereof;


    (b)       All reasonable fees, charges and expenses of the Bank (including,
without limitation, counsel fees), as and when the same become due and payable;


    (c)       The reasonable fees and expenses of such accountants, consultants,
attorneys and other experts as may be engaged by the Authority or the Bank to
prepare audits, financial statements, reports, opinions or provide such other
services required under this Agreement; and


    (d)       The reasonable fees and expenses of the Authority in connection
with this Agreement or the Authority Note and any and all other expenses
incurred in connection with the authorization, issuance, sale and delivery of
the Authority Note or incurred by the Authority in connection with any
litigation which may at any time be instituted involving this Agreement, the
Authority Note or any of the other documents contemplated thereby, or incurred
in connection with the administration of this Agreement, or otherwise in
connection with this Agreement, or any of the other documents, instruments or
agreements in connection therewith.


        Such Additional Payments shall be billed to the Borrower, from time to
time, by the Authority or the Bank, as the case may be, together with a
statement certifying that the amount billed has been paid or incurred and
attaching reasonable supporting documentation indicating that the amount billed
has been paid or incurred for one or more of the above items. After such a
demand, amounts so billed shall be paid by the Borrower within ten (10) days
after receipt of the bill by the Borrower.


14

--------------------------------------------------------------------------------

        Section 4.04.   Acceleration of Payment to Prepay Authority Note.
Whenever the Authority Note is subject to prepayment pursuant to its terms and
the provisions hereof, the Authority will, upon request of the Borrower, direct
the Bank to call the same for redemption as provided in the Authority Note or
herein. In the event of any prepayment of the Authority Note, the Borrower will
pay, or cause to be paid, to the Bank an amount equal to the applicable
prepayment price as a prepayment of that portion of the Loan payment
corresponding to that portion of the Authority Note to be redeemed, together
with interest accrued to the date of redemption, and will also pay all fees and
expenses of the Authority and the Bank arising with respect to such redemption
or otherwise due and owing hereunder at such times and in such amounts as are
required to effect the optional redemption of the Authority Note.

        Section 4.05.   No Defense or Set-Off. The obligations of the Borrower
to make Loan payments shall be absolute and unconditional without any defense or
set-off for any reason, including, without limitation, any acts or circumstances
that may constitute failure of consideration, destruction of or damage to the
Project Facility, invalidity or unenforceability of the Notes, commercial
frustration of purpose or failure of the Authority to perform and observe any
agreement, whether express or implied, or any duty, liability or obligation
arising out of or in connection with this Agreement, it being the intention of
the parties that the payments required of the Borrower hereunder will be paid in
full when due without any delay or diminution whatsoever.

        Section 4.06.   Termination Upon Payment of Notes. When interest on, and
principal, premium, if any, on the Notes, together with all other amounts due
and payable by the Borrower hereunder, shall have been irrevocably paid and
satisfied in full, this Agreement shall automatically terminate (other than with
respect to those matters set forth in Section 4.09 below).

        Section 4.07.   Assignment of Authority’s Rights. As security for the
payment of the Authority Note, the Authority will assign to the Bank all the
Authority’s rights under this Agreement. Without limiting the generality of the
provisions of Article V, the Borrower consents to such assignment and agrees to
make the Loan payments under Section 4.01 directly to the Bank, as assignee of
the Authority, without defense or set-off by reason of any dispute between the
Borrower and the Authority. Whenever the Borrower is required to obtain the
consent of the Authority hereunder, the Borrower shall also be required to
obtain the consent of the Bank by reason of the above-described assignment of
rights.

        Section 4.08.   Assignment by Borrower. This Agreement may not be
assigned in whole or in part by the Borrower without the prior written consent
of the Bank and the Authority; and further provided that no assignment pursuant
to this Section 4.08 shall be made otherwise than in accordance with the Act and
the Code. The Borrower shall, concurrently with the execution thereof, furnish
or cause to be furnished to the Authority and the Bank a true and complete copy
of each such assignment, together with any instrument of assumption.


15

--------------------------------------------------------------------------------

        Section 4.09.   Indemnity Against Claims.

    (a)       The Borrower and Guarantor agree that at all times they will
protect and hold the Authority and the Bank, and the respective officers,
members, directors, officials, employees and agents of each of them harmless and
indemnified from and against all claims for losses, damages or injuries to
others, including death, personal injury and property damage or loss, arising
during the term hereof or during any other period arising out of the acquisition
and construction of the Project Facility; and the Authority shall not be liable
for any loss, damage or injury to the Person or property of the Borrower or
their agents, servants or employees or any other Person who or which may be upon
the Project Facility or damaged or injured as a result of any condition existing
or activity occurring upon the Project Facility or any other matter connected
directly or indirectly therewith due to any act or negligence of any Person,
excepting only willful misconduct of the Authority and the Bank, and the
respective officers, agents, members or employees of each of them. The indemnity
provided for in this Section 4.09(a) shall be effective only to the extent that
any loss sustained by the Authority and the Bank, and the respective officers,
members, employees and agents of each of them shall be in excess of the net
proceeds actually recovered and received by the Authority from any insurance
carried with respect to the loss sustained.


    (b)       The Borrower and Guarantor will indemnify, hold harmless and
defend the Authority and the Bank and the respective officers, members,
directors, officials and employees of each of them against all losses, costs,
damages, expenses, suits, judgments, actions and liabilities of whatever nature
(including, but not limited to, reasonable attorneys’ fees, litigation and court
costs, amounts paid in settlement and amounts paid to discharge judgments)
directly or indirectly resulting from or arising out of or related to: (i) the
design, construction, installation, operation, use, occupancy, maintenance or
ownership of the Project Facility (including compliance with laws, ordinances
and rules and regulations of public authorities relating thereto); or (ii) any
statements or representations with respect to the Borrower, the Project
Facility, this Agreement, the Authority Note, or any other documents or
instruments delivered at or in connection with the closing held on the Closing
Date (including any statements or representations made in connection with the
offer or sale thereof) made or given to the Authority or the Bank by the
Borrower or Guarantor or any of their officers, agents or employees, including,
but not limited to, statements or representations of facts, financial
information or Borrower’s affairs. The Borrower also will pay and discharge and
indemnify and hold harmless the Authority and the Bank from (x) any lien or
charge upon payments by the Borrower to the Authority and the Bank under this
Agreement and (y) any taxes (including, without limitation, any ad valorem taxes
and sales taxes, assessments, impositions and other charges in respect of any
portion of the Project Facility). If any such claim is asserted, or any such
lien or charge upon payments, or any such taxes, assessments, impositions or
other charges are sought to be imposed, the Authority or the Bank will give
prompt notice to the Borrower, and the Borrower will have the sole right and
duty to assume, and will assume, the defense thereof, with full power to
litigate, compromise or settle the same in its sole discretion. The Borrower’s
obligations, liabilities and duties hereunder shall not be diminished or altered
(i) by reason of the assumption of any defense required hereby or (ii) by the
outcome of any proceeding, investigation or litigation with respect to any
matters described in this Section 4.09(b).


    (c)       If the indemnification provided herein is for any reason
determined to be unavailable to the Authority or the Bank, then, with respect to
any such loss, claim, demand or liability, including expenses in connection
therewith, the Authority and the Bank, as appropriate, shall be entitled as a
matter of right to contribution by the Borrower. The amount of such contribution
shall be in such proportion as is appropriate to reflect relative culpability of
the parties.



16

--------------------------------------------------------------------------------

        Section 4.10.   Authority is Conduit Issuer; Borrower is Real Party in
Interest; Covenant Not to Sue.

    (a)       The Borrower hereby expressly acknowledges that the Authority is a
conduit issuer and that all of the right, title and interest of the Authority in
and to this Agreement, but not the obligations of the Authority, are to be
assigned to the Bank (except for the right of the Authority to receive its
reasonable fees and expenses and to indemnification), naming the Bank its true
and lawful attorney for and in its name to enforce the terms and conditions of
this Agreement.


    (b)       The Borrower covenants and agrees that it shall neither sue the
Authority, or any of its board members, officers, agents or employees, past,
present or future, for any claim, loss, demand, action or nonaction based upon
the financing contemplated hereby, nor ever raise as a defense in any
proceedings whatsoever that the Authority is the true party in interest.
Notwithstanding the provisions of the foregoing sentence, the Borrower shall be
entitled to (i) bring an action of specific performance against the Authority to
compel any action required to be taken by the Authority hereunder or an action
to enjoin the Authority from performing any action prohibited hereunder or under
any other documents, by this instrument or any other agreement executed and
delivered in connection with the issuance of the Authority Note, but no such
action shall in any way impose pecuniary liability upon the Authority or any of
its board members, officers, agents or employees, and (ii) join the Authority in
any litigation if such joinder is necessary to pursue any of the Borrower’s
rights, provided that, prior to such joinder, the Borrower shall post such
security as the Authority may reasonably require to protect further the
Authority from loss with respect thereto.


ARTICLE V
BORROWER’S OBLIGATIONS; ASSIGNMENT TO BANK

        Section 5.01.   General Obligation of the Borrower. This Agreement
constitutes a general obligation of the Borrower and the full faith and credit
of the Borrower is pledged to the payment of all amounts due hereunder.

        Section 5.02.   Assignment to Bank. Immediately following execution and
delivery hereof, the Authority shall assign this Agreement and the Borrower’s
Note and all Loan payments payable hereunder and under the Borrower’s Note
(except its right to receive its fees and expenses and indemnification) to the
Bank. The Borrower: (1) consents to such assignment and accepts notice thereof
with the same legal effect as though such acceptance were embodied in separate
instruments, separately executed after execution of such assignments; (2) agrees
to pay directly to the Bank all payments payable hereunder for application to
amounts then due and payable or to become due and payable under the Authority
Note, such payments to be paid by the Borrower to the Bank without any defense,
set-off or counterclaim arising out of any default on the part of the Authority
under the Agreement or any transaction between the Borrower and the Authority;
and (3) agrees that the Bank may exercise any and all rights and pursue any and
all remedies granted the Authority hereunder.


17

--------------------------------------------------------------------------------

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

        In order to induce the Authority to enter into this Agreement and to
make the Loan and to induce the Bank to purchase the Authority Note from the
Authority, the Borrower and Guarantor represent and warrant to the Authority and
to the Bank that:

        Section 6.01.   Organization and Qualification. The Borrower is a
Delaware corporation duly organized, validly existing and in good standing under
the laws of the State of Delaware.

        Section 6.02.   Power and Authority. The Borrower has all requisite
power and authority to execute, deliver and perform this Agreement, the
Borrower’s Note, and the Loan Documents, to borrow under this Agreement and to
create the collateral security interests for which the Collateral Security
Documents provide, and has taken all necessary action to authorize the
borrowings hereunder on the terms and conditions of this Agreement and the
execution, delivery and performance of this Agreement and the Loan Documents. No
consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any governmental authority, bureau or
agency is required in connection with the execution, delivery, performance,
validity or enforceability of the Loan Documents.

        Section 6.03.   Enforceability. This Agreement constitutes, and the Loan
Documents, when executed and delivered to Bank pursuant to the provisions of
this Agreement, will constitute valid obligations of the Borrower and Guarantor
legally binding upon them and enforceable in accordance with their respective
terms, except as enforceability of the foregoing may be limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights.

        Section 6.04.   Conflict with Other Instruments. The execution, delivery
and performance of this Agreement and the Loan Documents will not violate or
contravene any provision of any existing law or regulation or decree of any
court, governmental authority, bureau or agency having jurisdiction in the
premises or of any mortgage, indenture, security agreement, contract,
undertaking or other agreement to which the Borrower is a party or which
purports to be binding upon it or any of its properties or assets, and will not
result in the creation or imposition of any lien, charge, encumbrance on, or
security interest in, any of its properties or assets pursuant to the provisions
of any such mortgage, indenture, security agreement, contract, undertaking or
other agreement.

        Section 6.05.   Litigation. There are no actions, suits or proceedings
before any court or governmental department or agency (whether or not
purportedly on behalf of the Borrower) pending or, to the knowledge of the
Borrower, threatened (a) with respect to any of the transactions contemplated by
this Agreement or (b) against or affecting the Borrower or any of its properties
which, if adversely determined, could have a material adverse effect upon the
financial condition, business or operations of the Borrower or its ability to
repay the Borrower’s Note.


18

--------------------------------------------------------------------------------

        Section 6.06.   Properties. The Borrower has legally enforceable leases
of, or good and marketable title to, all its properties and assets, real and
personal, except for defects of title to real property which do not affect the
marketability thereof and which do not materially impair the value or usefulness
thereof. Such properties and assets are subject to no mortgage, security
interest, pledge, lien, charge, encumbrance or title retention or other security
agreement or arrangement of any nature whatsoever, except as permitted by
subsection 10.02 hereof.

        Section 6.07.   Default. The Borrower is not in default under any
material existing agreement, and no Default hereunder has occurred and is
continuing.

        Section 6.08.   Taxes. The Borrower has filed or caused to be filed all
tax returns (including, without limitation, those relating to Federal and state
income taxes) required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it (other than those
being contested in good faith by appropriate proceedings for which adequate
reserves have been provided on its books). No tax liens have been filed against
the property or assets of the Borrower, and no claims are being asserted with
respect to such taxes which, if adversely determined, could have a material
adverse effect upon the financial condition, business or operations of the
Borrower.

        Section 6.09.   Financial Condition. All balance sheets, profit and loss
statements, and other financial statements of the Borrower which will hereafter
be furnished to Bank, will be (when furnished) true and correct and will (when
furnished) present fairly, accurately and completely the consolidated financial
position of the Borrower and the results of its operations as of the dates and
for the periods for which the same are furnished. All such financial statements
have been prepared in accordance with Generally Accepted Accounting Principles
applied on a consistent basis. The Borrower does not possess any “loss
contingency” (as that term is defined in Financial Accounting Standards Board,
Statement of Financial Accounting Standards No. 5 - “FASB 5”) which is not
accrued, reflected, or reserved against in its balance sheet or disclosed in the
footnotes to such balance sheet. There has been no material adverse change in
the business, properties, operations or condition (financial or otherwise) of
the Borrower since the date of the financial statements which were most recently
furnished by the Borrower to Bank. No event has occurred which could reasonably
be expected to interfere substantially with the normal business operations of
the Borrower, except as disclosed in writing to Bank heretofore or concurrently
herewith.

        Section 6.10.   ERISA.

    (a)       Except as specifically disclosed to the Bank in writing prior to
the date of this Agreement:


    (i)       there is no Accumulated Funding Deficiency with respect to any
Employee Pension Plan;


    (ii)       no Reportable Event has occurred with respect to any Employee
Pension Plan;


    (iii)       no violations of the Code have occurred that could potentially
cause the loss of the tax qualified status of any Employee Pension Plan;



19

--------------------------------------------------------------------------------

    (iv)       neither the Borrower nor any Controlled Group Member has incurred
Withdrawal Liability with respect to any Multiemployer Plan; and


    (v)       no Multiemployer Plan is in Reorganization.


    (b)       No liability (whether or not such liability is being litigated)
has been asserted against any of the Borrower or any Controlled Group Member in
connection with any Employee Pension Plan or any Multiemployer Plan by the PBGC,
by the trustee of a trust established pursuant to ERISA §4049, by a trustee
appointed pursuant to ERISA §4042(b) or (c), or by a sponsor or an agent of a
sponsor of a Multiemployer Plan, and no lien has been attached and no person has
threatened to attach a lien on the Borrower or its Controlled Group Members’
property as a result of failure to comply with ERISA or as a result of the
termination of any Employee Pension Plan.


    (c)       Each Employee Pension Plan, as most recently amended, including
amendments to any trust agreement, group annuity or insurance contract, or other
governing instrument, is the subject of a favorable determination letter by the
Internal Revenue Service with respect to its qualifications under Code §401(a)
and such Employee Pension Plan’s related trusts are exempt from taxation under
Code §501(a). The Borrower has furnished Bank with a copy of the most recent
actuarial report for each Employee Pension Plan which is a defined benefit
pension plan and each such report is accurate in all material respects. Neither
the Borrower nor any Controlled Group Member has an unfulfilled obligation to
contribute to any Multiemployer Plan.


        Section 6.11.   Contractor. Borrower shall notify the Bank promptly of
any contemplated change in the Contractor, which change shall be subject to the
approval of the Bank. Borrower shall cause each contractor to provide Bank upon
request with copies of its most recent annual financial statements.

        Section 6.12.   Construction Contract. Borrower shall, on or before the
date(s) required hereunder, but not later than three (3) days before Closing,
execute and deliver the Construction Contract, which shall be subject to the
review and approval by the Bank, which review and approval shall not be
considered a substitute for Borrower’s review and approval.

        Section 6.13.   Plans and Specifications; Change Orders. Borrower shall
provide to the Bank complete plans and specifications (collectively, the “Plans
and Specifications”) for the construction of the Project Facility on or before
the date required hereunder, signed by Borrower and the Contractor, and which
Plans and Specifications shall set forth the layout, design, and dimensions of
the Project Facility and be subject to review and approval by the Bank. Any such
review and approval by the Bank shall be for the Bank’s purposes only and shall
not be considered a substitute for Borrower’s review and approval. All change
orders in the Plans and Specifications increasing or decreasing costs equal to
or in excess of five percent (5%) of the amount of construction costs, under any
contract or in the aggregate, or any change in specifications or materials used
which significantly alters the construction of the Project Facility as first
presented, must first receive written approval from the Bank before
implementation, which approval may be withheld in the Bank’s sole discretion.


20

--------------------------------------------------------------------------------

        Section 6.14.   Budgets. The Budget attached hereto as Exhibit “A” is
complete and accurate, and contains a detailed itemization of all construction
costs and Soft Costs to be incurred in connection with the construction of the
Project Facility, which Budget shall be subject to review and approval by the
Bank. Any such review and approval by the Bank shall be for the Bank’s purposes
only and shall not be considered a substitute for the Borrower’s review and
approval. Any change to any Budget item increasing or decreasing the cost
thereof equal to or in excess of five percent (5%) must first receive the
written approval of the Bank before implementation, which approval may be
withheld in the Bank’s sole discretion.

        Section 6.15.   Use of Proceeds. The proceeds of the Loan shall be used
by the Borrower solely for the purpose of completing the Project.

        Section 6.16.   Regulation . The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of the Loan will be used by the
Borrower to purchase or carry any margin stock or to reduce or retire any
indebtedness incurred for such purpose or to extend credit to others for such
purpose.

        Section 6.17.   Permits. On or before the Closing Date, Borrower will
obtain a validly issued building permit and such other permits as may be
required by law for the construction of the Project Facility in accordance with
the Plans and Specifications.

        Section 6.18.   Contracts. On or before the Closing Date, all contracts
affecting or relating to the management or operation of the Project, including,
without limitation, the Construction Contract, will be delivered to Bank for
Bank’s review and approval or rejection.

        Section 6.19.   Construction. Within thirty (30) days after receiving a
building permit therefor, Borrower shall commence construction of the Project
Facility and shall thereafter diligently proceed to complete such construction
in accordance with the provisions of the Plans and Specifications, and in the
case of the Project Facility, employing sufficient workmen and supplying
sufficient materials for that purpose. Borrower shall substantially complete, or
cause the completion of, the Project Facility with any sewers, laterals, water
and all other public utility connections, grading, paving, curbing and all other
improvements, as may be required. If the Plans and Specifications do not fully
provide for the completed Project Facility or do not fully provide for all labor
and materials necessary to provide for the completed Project Facility, or should
the Plans and Specifications be inadequate in any respect, Borrower shall
provide without delay all labor, materials, and whatever else is necessary to
fully complete the Project Facility.

        Section 6.20.   Additional Funds. Borrower shall provide, from sources
other than the Loan, the funds necessary to pay all other indebtedness secured
by the Premises, and to pay the total construction costs of the Project Facility
in excess of the amounts available to Borrower under the Loan. If, at any time,
the Bank shall determine that the undisbursed balance of the proceeds of the
Loan will be insufficient to pay in full the foregoing obligations, Borrower
shall promptly provide the Bank with evidence satisfactory to the Bank that
Borrower has sufficient funds available to pay the excess costs as they are
incurred, and the Bank reserves the right to require Borrower to deposit with
the Bank, within ten (10) days after any request by the Bank, sufficient funds
to pay the foregoing obligations in full, prior to making any further Loan
Advances.


21

--------------------------------------------------------------------------------

        Section 6.21.   Workmanship. All work performed to construct the Project
Facility shall be performed in a good and workmanlike manner utilizing materials
which are free from defects. Upon written notice from the Bank, Borrower shall
proceed with due diligence, at Borrower’s expense, properly to replace or cause
the replacement of any defective material and to perform or cause the
performance of any labor necessary to correct any defect in the work. If
Borrower fails, within ten (10) days after written notice from the Bank, to
replace or begin to replace defective materials or perform any labor required
under this Section 6.21, the Bank may furnish such material and labor as are
necessary to correct the work, and Borrower shall immediately reimburse the Bank
therefor, together with interest thereon at the Default Rate under the Notes.

        Section 6.22.   Notice to Subcontractors. Borrower shall cause the
Contractor and all other general contractors hired in connection with the
Project to give their subcontractors written notice of the payment terms of the
Construction Contract and all other contracts with Borrower in accordance with
the provisions of the Contractor and Subcontractor Payment Act.

        Section 6.23.   Compliance with Laws. In the performance of all
construction contemplated hereunder, Borrower shall comply with the laws of the
Commonwealth of Pennsylvania and the ordinances, regulations, and rules of any
Federal or State agency and of any municipal or public authority of the Borough
of Coopersburg and its various boards and departments which apply to or affect
the Project Facility, even though the particulars may not be set forth in the
Plans and Specifications. Borrower shall save the Bank harmless from all fines,
shall give the proper authorities all requisite notice relative to the work, and
shall procure and pay for all necessary licenses and permits with respect
thereto.

        Section 6.24.   Materials Annexed. All materials delivered upon the
Premises or upon the land or highways nearby for the purpose of being used in
the construction of the Project Facility shall be considered annexed thereto and
shall become a part of the Premises as if actually incorporated therein, and
shall be subject, as against Borrower and all Persons acting or claiming under
it, to the rights, conditions, and covenants to which the Premises are subject
under this Agreement and the other Loan Documents. Nothing herein contained
shall be construed to make the Bank responsible for any loss of or damage or
injury to such materials nor for payment for the same.

        Section 6.25.   Title to Materials. Without the written consent of the
Bank, Borrower shall not make or cause to be made or permit any contract for
materials or equipment of any kind or nature whatsoever to be incorporated in or
to become part of the Project Facility, the title to which is reserved under
conditional sale, chattel mortgage, bailment lease, secured transaction, or
otherwise in favor of a third person.

        Section 6.26.   Operations of Borrower. All operations of the Borrower
have been carried on in accordance with all applicable laws, statutes,
ordinances, rules and regulations. No investigation by any governmental
authority, federal, state or local, is pending or threatened against the
Borrower.


22

--------------------------------------------------------------------------------

        Section 6.27.   Labor. As of the date hereof, the Borrower is not
involved in any strike, lock-out, boycott or any other labor trouble, similar or
dissimilar, nor is it involved in labor negotiations.

        Section 6.28.   Group Health Plans. The Borrower and each Subsidiary
(a) provide COBRA Continuation Coverage under group health plans for separating
employees in accordance with the provisions of Section 4980B(f) of the Code and
(b) are in compliance with the provisions of Section 1862(b)(1) of the Social
Security Act.

        Section 6.29.   Fictitious Names. The Borrower does not operate or do
business under any assumed, trade or fictitious names.

        Section 6.30.   Environmental Matters.

    (a)       To the best of the Borrower’s and Guarantor’s knowledge, the
Premises have never been and are not being used to make, store, handle, treat,
dispose of, generate, or transport Hazardous Substances in violation of any
applicable law. There has never been a Release of Hazardous Substances on, from,
or near the Premises or any other property owned or used by the Borrower or the
Guarantor in violation of any applicable law or that caused or might cause
Contamination, and no Contamination exists on any such property.


    (b)       Neither the Borrower nor Guarantor nor any Subsidiary has ever
received any notification, citation, complaint, violation, or notice of any kind
from any Person relating or pertaining to the making, storing, handling,
treating, disposing, generating, transporting, or Release of any Hazardous
Substances, and neither the Borrower nor the Guarantor nor any Subsidiary nor
any property owned or used by the Borrower, the Guarantor or any Subsidiary is
under any investigation with respect to any such matters.


        Section 6.31.   Compliance Matters. The Project Facility complies with
all requirements of law including those relating to building, zoning,
subdivision, and environmental protection.

        Section 6.32.   Zoning. The Improvements, when constructed, and the use
thereof as a manufacturing facility, will comply with all applicable zoning
ordinances and requirements, and all other applicable statutes, ordinances and
codes (including, without limitation, building, health, and safety). There is no
legal action pending or, to the best of the Borrower’s knowledge, threatened
with respect to, or any proposed changes in, any zoning or other ordinances
which, if determined adversely to the interests of the Borrower, could have a
material adverse impact on the Borrower’s ability to complete the Improvements
or use the Improvements in the manner proposed to be used by the Borrower.

        Section 6.33.   Documents. Copies of the documents delivered to Bank
pursuant to Article VIII are or will be, when furnished, true, correct, and
complete copies of the final documents executed (or to be executed) by the
parties thereto.

        Section 6.34.   No Eminent Domain. No part of the Project Facility has
been damaged or taken by, or is under cloud of, eminent domain proceedings.


23

--------------------------------------------------------------------------------

        Section 6.35.   No Casualty Damage. The Project Facility is not now
damaged or injured as a result of any fire, explosion, accident, flood, or other
casualty.

        Section 6.36.   Access. The Project Facility has unqualified access to
and from a public road.

        Section 6.37.   Utilities. Electricity, potable water, sanitary sewer
collection and treatment facilities, storm water facilities, and fuel are
available at or to the Premises and are sufficient to service all parts of the
Improvements (when constructed).

        Section 6.38.   Flood Areas. No part of the Premises is in an “area of
special flood hazard,” as that term is defined in the National Flood Insurance
Act of 1968 (as amended and supplemented by the Flood Disaster Protection Act of
1973).

        Section 6.39.   Erection of Sign. Borrower shall, during the
construction of the Project Facility, permit the Bank to advertise in print
media and to erect a sign at the Premises to identify the Bank as the lender,
which sign shall be erected and maintained by Borrower at Borrower’s expense in
a visible location mutually agreeable to Borrower and the Bank.

        Section 6.40.   Warranties. Borrower shall, upon completion of the
Project Facility, furnish Bank copies of all warranties received by Borrower,
the Contractor or subcontractors for materials or equipment incorporated in the
work.

        Section 6.41.   Inspections. Borrower acknowledges and agrees that the
Bank, the Bank’s inspecting engineer (or other Person selected by the Bank) and
other agents of the Bank are permitted, at all times, the right of entry and
free access to the Premises and the right to inspect all work done, labor
performed and material furnished or to be furnished in furtherance of the
Project Facility. Borrower agrees to pay any and all standard and customary
inspection fees charged by the Bank in connection with the foregoing.

        Section 6.42.   Release of Liens. Borrower shall, upon completion of the
Project Facility, furnish Bank or its counsel a complete release of liens by the
Contractor and all subcontractors and materialmen.

        Section 6.43.   Future Appraisals. Upon the occurrence of an Event of
Default, the Bank shall have the right to obtain an additional appraisal of the
Project Facility at Borrower’s expense.

        Section 6.44.   Additional Information. Borrower shall disclose to the
Bank, within ten (10) days of demand therefor, the names of all Persons with
whom Borrower has contracted or intends to contract in connection with the
construction of the Project Facility or the furnishing of any labor, materials,
or services in connection therewith.

        Section 6.45.   Mechanics’ Liens. Borrower shall fully pay and discharge
all claims for labor done and material and services furnished and shall take all
other steps to forestall the assertion of claims of liens against the Premises.
If any mechanic’s lien or security interest shall be filed against the Premises
or any part thereof, or any interest therein, by reason of work, labor, services
or materials supplied or claimed to have been supplied, or any municipal lien or
other lien or encumbrance is recorded or filed and is not discharged within
fifteen (15) days after the filing or recording thereof and the Bank is not
satisfied with the reasons for which such lien or encumbrance has not been paid
or dismissed, then the Bank may, at its option, pay and discharge said lien or
encumbrance, in which case the sum which Bank shall have so paid shall be
considered as part of the Loan Advances made under the Loan designated by the
Bank, shall bear interest at the Default Rate under the Notes from the date of
payment by the Bank until the date of repayment, shall be evidenced by the
Notes, and shall be secured or assured, as appropriate, by the Collateral
Security Documents.


24

--------------------------------------------------------------------------------

        Section 6.46.   No Omissions. Neither this Agreement nor any Loan
Document required to be delivered pursuant to this Agreement contains or will
contain any untrue statement of material fact or omits or will omit to state a
material fact required to be stated in order to make such statement, document or
other instrument not misleading.

        Section 6.47.   Disclosure. None of the Loan Documents contains or will
contain any untrue statement of material fact or omits or will omit to state a
material fact necessary in order to make the statements contained in this
Agreement or the Loan Documents not misleading. There is no fact known to
Borrower which materially adversely affects or, so far as Borrower can now
foresee, might materially adversely affect the business, assets, operations,
financial condition or results of operation of Borrower and which has not
otherwise been fully set forth in this Agreement or in the Loan Documents.

        Section 6.48.   Organization and Qualification of Guarantor. The
Guarantor is a corporation duly organized, validly existing and in good standing
under the laws of the State of Montana.

        Section 6.49.   Power and Authority of Guarantor. The Guarantor has the
power to execute, deliver and perform its Guaranty, and has taken all necessary
action to authorize the Guaranty and the execution, delivery and performance of
its Guaranty. No consent of any other party and no consent, license, approval or
authorization of, or registration or declaration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery, performance, validity or enforceability of its Guaranty.

        Section 6.50.   Enforceability Against Guarantor. The Guaranty, when
executed and delivered to Bank pursuant to the provisions of this Agreement,
will constitute valid obligations of the Guarantor legally binding upon it and
enforceable in accordance with its terms, except as enforceability of the
foregoing may be limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights.

        Section 6.51.   Conflict with Other Instruments of Guarantor. The
execution, delivery and performance of the Guaranty by the Guarantor will not
violate or contravene any provision of any existing law or regulation or decree
of any court, governmental authority, bureau or agency having jurisdiction in
the premises or of the organizational and related documents of the Guarantor or
of any mortgage, indenture, security agreement, contract, undertaking or other
agreement to which the Guarantor is a party or which purports to be binding upon
it or any of its properties or assets, and will not result in the creation or
imposition of any lien, charge, encumbrance on, or security interest in, any of
its properties or assets pursuant to the provisions of any such mortgage,
indenture, security agreement, contract, undertaking or other agreement.


25

--------------------------------------------------------------------------------

        Section 6.52.   Litigation Against Guarantor. There are no actions,
suits or proceedings before any court or governmental department or agency
(whether or not purportedly on behalf of the Guarantor) pending or, to the
knowledge of the Guarantor, threatened (a) with respect to any of the
transactions contemplated by this Agreement or (b) against or affecting the
Guarantor or any of its properties which, if adversely determined, could have a
material adverse effect upon the financial condition, business or operations of
the Guarantor or its ability to repay the Borrower’s Note.

        Section 6.53.   Default of Guarantor. The Guarantor is not in default
under any material existing agreement, and no Default hereunder has occurred and
is continuing.

        Section 6.54.   Financial Condition of Guarantor. All balance sheets,
profit and loss statements, and other financial statements of the Guarantor
which will hereafter be furnished to Bank, will be (when furnished) true and
correct and will (when furnished) present fairly, accurately and completely the
consolidated financial position of the Guarantor and the results of its
operations as of the dates and for the periods for which the same are furnished.
All such financial statements have been prepared in accordance with Generally
Accepted Accounting Principles applied on a consistent basis. Neither the
Guarantor nor any Subsidiary possesses any “loss contingency” (as that term is
defined in Financial Accounting Standards Board, Statement of Financial
Accounting Standards No. 5 - “FASB 5”) which is not accrued, reflected, or
reserved against in its balance sheet or disclosed in the footnotes to such
balance sheet. There has been no material adverse change in the business,
properties, operations or condition (financial or otherwise) of the Guarantor or
any Subsidiary since the date of the financial statements which were most
recently furnished by the Guarantor to Bank. No event has occurred which could
reasonably be expected to interfere substantially with the normal business
operations of the Guarantor, except as disclosed in writing to Bank heretofore
or concurrently herewith.

        Section 6.55.   Operations of Guarantor. All operations of the Guarantor
have been carried on in accordance with all applicable laws, statutes,
ordinances, rules and regulations. No investigation by any governmental
authority, federal, state or local, is pending or threatened against the
Guarantor.

        Section 6.56.   Fictitious Names of Guarantor. The Guarantor does not
operate or do business under any assumed, trade or fictitious names.

ARTICLE VII
CONDITIONS OF DISBURSEMENT

        Section 7.01.   Advances of Loan. The obligation of the Bank to make the
Loan Advances of the Loan described in Article II is subject to the conditions
set forth in this Article VII as follows:

    (a)       Representations; No Default. The representations and warranties
contained in Article 6 shall be true and correct on and as of the date of the
such Loan Advances with the same effect as if made on and as of such date, and
no Default or Event of Default shall be in existence on the date of the making
of such Loan Advances or shall occur as a result thereof.



26

--------------------------------------------------------------------------------

    (b)       Budget. The Borrower shall have submitted the Budget for the Loan
to the Bank and the Bank shall have approved the same and all changes thereto.
The Budget shall include a detailed itemization, on forms acceptable to the
Bank, of all construction costs to be incurred in connection with the Project
Facility, including (without limitation) all engineering and consulting fees,
initialed by the Borrower and the Contractor, and a detailed itemization, on
forms acceptable to the Bank, of all non-construction costs to be incurred by
the Borrower in connection therewith, including, without limitation, all Soft
Costs.


    (c)       Plans and Specifications. Borrower shall have submitted complete
Plans and Specifications for the Project Facility to the Bank and the Bank shall
have approved the Plans and Specifications.


    (d)       Environmental Matters. Borrower shall have provided the Bank with
evidence satisfactory to the Bank that the current and past practices at the
Premises with respect to the discharge, emission, handling, disposal or
existence of Hazardous Substances have been and continue to be in compliance
with all federal, state and local laws, rules, and regulations. In connection
with the foregoing, prior to the Closing Date, Borrower shall furnish to the
Bank a Phase I environmental audit of the Premises and a transaction screen
questionnaire which shall be satisfactory, in form and substance, to the Bank.
Based upon Bank’s review of the aforesaid Phase I environmental audit and
transaction screen questionnaire, the Bank reserves the right to require
additional testing and review of the Premises with the results thereof being
satisfactory to the Bank, before making any Loan Advance. All Hazardous
Substances identified in such Phase I environmental audit shall have been
removed from the Premises in compliance with all federal, state and local laws,
rules, and regulations.


    (e)       Legal Opinion. Borrower and Guarantor shall cause to be submitted
to the Bank the opinion of their counsel relating to Borrower, Guarantor and the
Loan Documents, which shall be satisfactory, in form and substance, to the Bank
and its counsel.


    (f)       Loan Documents, Collateral, Etc. (i) Borrower and Guarantor shall
have delivered, or caused to be delivered, to Bank duly executed original
counterparts of each of the Loan Documents to which each is a party;
(ii) financing statements describing the Collateral shall have been filed in
each such jurisdiction and in each such office as shall have been required by
the Bank; (iii) the Mortgage shall have been recorded with the Lehigh County
Recorder’s Office; and (iv) all other documents shall have been executed and
delivered to the Bank.


    (g)       Soil Condition. Borrower shall have submitted to the Bank
evidence, satisfactory to the Bank, that the soil condition at the Premises is
suitable for the construction of the Project Facility and does not contain any
hydric soils.


    (h)       Borrower’s and Guarantor’s Authorizations. Borrower and Guarantor,
as applicable, shall have delivered to the Bank:


    (i)       a copy, certified by the Secretary of Borrower and Guarantor, of
the resolutions of the Board of Directors of Borrower and Guarantor authorizing
and approving (i) its execution and delivery of and performance under this
Agreement and the other Loan Documents, (ii) the borrowings provided for
hereunder, and (iii) the creation of the collateral security interests for which
the Collateral Security Documents provide;



27

--------------------------------------------------------------------------------

    (ii)       Borrower’s articles or certificate of incorporation, certified by
the Secretary of the State of Delaware as of a recent date;


    (iii)       Guarantor’s articles or certificate of incorporation, certified
by the Secretary of the State of Montana as of a recent date;


    (iv)       a good standing or subsistence certificate with respect to
Borrower certified by the Secretary of the State of Delaware as of a date within
ten (10) days of the Closing Date;


    (v)       a good standing or subsistence certificate with respect to
Guarantor certified by the Secretary of the State of Montana as of a date within
ten (10) days of the Closing Date;


    (vi)       a copy of its By-Laws, as currently in effect, certified by
Borrower’s and Guarantor’s Secretary; and


    (vii)       the President and Secretary of Borrower and Guarantor shall have
duly executed and delivered to the Bank an incumbency certificate, in form and
substance satisfactory to the Bank, with respect to those officers of Borrower
and Guarantor who have executed or will execute the Loan Documents.


    (i)       Insurance. Borrower shall have satisfied all insurance
requirements described herein with respect to the Project Facility.


    (j)       Title Policy; Lien Searches. Borrower shall furnish to Bank a
policy of title insurance (which shall include, without limitation, endorsement
numbers 100, 300, 710 and 1010, and such other endorsements which Bank may
request) in an amount which is satisfactory to Bank insuring the Mortgage as a
first mortgage lien, free and clear of survey and bankruptcy exceptions and all
liens (including, without limitation, mechanics’ liens and mechanics’ liens
claims), charges and encumbrances except as otherwise agreed to by Bank, which
policy shall not require an updated or bringdown title examination or
endorsement before any future Loan Advance is insured thereby. Bank shall have
also received current lien, secured transaction, judgment and docket searches
with respect to Borrower and Guarantor, the results of which shall be
satisfactory, in form and substance, to Bank.


    (k)       Initial Conditions Satisfied. All conditions precedent described
in Section 7.01 shall have been satisfied.


    (l)       Affidavit of Pending Lawsuits. Borrower shall have delivered to
the Bank an affidavit signed by Borrower and Guarantor, dated the Closing Date,
addressed to the Bank and satisfactory, in form and substance, to the Bank and
its counsel, describing each lawsuit then pending against Borrower and/or
Guarantor, and the status thereof, and stating that there is no action or
proceeding pending or threatened against or affecting Borrower or Guarantor
which would adversely affect the validity or enforceability of the Loan
Documents, or would have a material adverse effect on the financial position of
Borrower or Guarantor, or the value of the Premises.



28

--------------------------------------------------------------------------------

    (m)       Details, Proceedings and Documents. All legal details and
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory to the Bank, and the Bank shall have received all such
counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Bank, as the Bank may from time to time request.


        Section 7.02.   Loan Advances of Loan. The obligation of the Bank to
make the Loan Advances of the Loan described in Article II is subject to the
conditions set forth in this Section 7.02.

    (a)       Prior Conditions Satisfied. All conditions precedent described in
Section 7.01, with respect to Loan Advances of the Loan, shall also have been
satisfied with respect to subsequent Loan Advances subject to this Section 7.02.


    (b)       Construction Contract. Borrower shall have delivered to Bank a
fully executed copy of the Construction Contract for the Project Facility, which
shall be satisfactory, in form and substance, to the Bank, and shall have
executed and shall have caused the contractor to execute any modification
thereto required by the Bank based upon Bank’s review thereof. Borrower shall
have also delivered to the Bank a copy of any agreement, contract, or
arrangement entered into between Borrower or the Contractor and any engineer in
connection with the Project Facility.


    (c)       Subcontracts. Any contracts with Subcontractors relating to the
Project Facility which the Bank deems material shall have been submitted to the
Bank for review and approval.


    (d)       Survey. Borrower shall have submitted to the Bank a survey of the
Premises, together with a metes and bounds description, which survey shall show
the dimensions and locations of any improvements, easements, rights-of-way,
adjoining sites, encroachments and the extent thereof, established building
lines and streets lines, distance to and names of the nearest intersecting
streets, delineation of all flood plains or wetlands areas located on or near
the Premises, and such other details as the Bank may request, which survey shall
be satisfactory, in form and substance, to the Bank.


    (e)       Highway Access. Borrower shall have submitted to the Bank evidence
satisfactory to the Bank that the Premises have adequate access to a public
street.


    (f)       Subdivision Plan; Land Development Plan. Borrower shall have
submitted to Bank evidence satisfactory to Bank that all necessary subdivision
and land development plans with respect to the Project have been approved.



29

--------------------------------------------------------------------------------

    (g)       Permits.


    (i)       Borrower shall have submitted to the Bank evidence satisfactory to
Bank that the Project Facility and its proposed use complies with all applicable
laws and that Borrower has validly and irrevocably obtained without
qualification a building permit, zoning permit, and all other required permits,
licenses, consents and approvals for the construction of the Project Facility,
as shown on the Plans and Specifications, including, without limitation, (A)
permits required by DEP for and in connection with the construction of the
Project Facility, and (B) those permits, licenses, consents, and approvals
required under all applicable building and zoning codes, subdivision regulations
and other land use requirements, and all other governmental regulations,
statutes or ordinances. Such permits, licenses, consents and approvals shall be
final, nonappealable and in full force and effect prior to the Closing Date, and
no notices of violation or revocation with respect thereto shall have been
received by Borrower.


    (ii)       Borrower shall have submitted to the Bank evidence satisfactory
to Bank that no payments to public authorities are required which have not been
made or appropriately provided for and that no construction of any facilities or
items of any kind is required as a condition of obtaining any necessary permit,
license, consent or approval which has not been appropriately provided for.


    (h)       Utilities. Borrower shall have submitted to the Bank evidence
satisfactory to the Bank that electric, telephone, sewer, water and all other
necessary utility services are available at the Premises to serve the Premises
adequately and efficiently with sufficient capacity.


    (i)       Mechanics’Liens.


    (i)       The Construction Contract shall expressly contain a valid waiver
by the Contractor of the right to file or maintain any mechanics’ lien or claim
against the Premises on behalf of the Contractor and all subcontractors and
parties acting through or under the Contractor. Such waiver shall be stipulated
to operate and be effective to work and labor done and materials furnished under
any supplemental contract or contracts for extra work, as well as to work and
labor done and materials furnished as contemplated by the terms and provisions
of such Construction Contract. At or before the time of the execution of the
Construction Contract, a separate waiver of mechanics’ liens, in form
satisfactory to Bank and its counsel, shall also have been executed and
delivered by the Contractor.


    (ii)       Prior to the commencement of any work at the Premises or, at the
Bank’s request, the delivery of any materials to the Premises in connection with
the construction of the Project Facility, separate waivers of liens, in form
satisfactory to Bank and its counsel, shall also have been executed by the
Contractor, shall have been delivered to Bank, and shall have been filed in the
Prothonotary’s Office of Lehigh County in such manner as to comply with the
provisions of the Act of Assembly relating thereto.


    (j)       Appraisals. Borrower shall have furnished the Bank with all the
appraisals required hereunder, which appraisals shall be satisfactory in form
and substance to the Bank.



30

--------------------------------------------------------------------------------

ARTICLE VIII
CONDITIONS OF BORROWING

        Prior to making the Loan hereunder, the following conditions precedent
shall have been satisfied:

        Section 8.01.   Loan Documents. The Borrower shall have delivered or
caused to be delivered to Bank duly executed copies of this Agreement, the
Collateral Security Documents, and all other Loan Documents.

        Section 8.02.   Financing Statements. A financing statement describing
the Collateral shall have been filed in each jurisdiction and in each office as
shall have been required by the Bank. The Collateral Security Documents shall
have been recorded in each office as shall have been required by the Bank.

        Section 8.03.   Certificate of Incumbency. An authorized officer of the
Borrower and Guarantor shall have duly executed and delivered to Bank
certificates of incumbency in a form satisfactory to the Bank.

        Section 8.04.   Legal Opinions. Counsel for the Borrower, the Guarantor,
and the Authority shall have delivered to Bank favorable opinions, dated the
Closing Date, each addressed to Bank and satisfactory in form and substance to
Bank and its counsel.

        Section 8.05.   Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct on and as of the
date of the making of the Loan, or any Loan Advance thereunder, with the same
effect as if made on and as of such date, and no Event of Default or Default
shall be in existence on the date of the making of the Loan, or any Loan Advance
thereunder, or shall occur as a result of the Loan or any Loan Advance
thereunder.

        Section 8.06.   Legal Matters. All legal matters incident to the
transactions contemplated by this Agreement shall be satisfactory to Stevens &
Lee, counsel for Bank.

        Section 8.07.   Title Insurance. The Borrower shall cause to be
delivered a commitment from a title insurance company (“Title Insurer”)
acceptable to Bank, to issue a standard ALTA mortgage title insurance policy
(“Title Policy”) in form and content satisfactory to the Bank, which shall
insure the Mortgage as a valid first lien for the full amount of the Loan, free
and clear of all liens (including mechanics’ liens) and encumbrances, whether of
record or otherwise, and subject only to such exclusions from coverage and such
exceptions to title as may be approved by Bank, and containing such endorsements
as Bank may require (and, if required by Bank, with co-insurance or reinsurance
with direct access agreements issued by such title insurance companies as are
acceptable to Bank). The title commitment shall name Bank, its successors and/or
assigns, as the insured under the Loan Policy and shall include county and upper
court judgment and bankruptcy court searches, tax and assessment searches, and
county and state financing statement searches. Title to the Premises shall be
good and marketable.

        Section 8.08.   Guaranty. The Borrower shall cause to be delivered to
the Bank an unconditional guaranty (of all of Borrower’s Obligations hereunder)
of Guarantor in form and substance satisfactory to the Bank.


31

--------------------------------------------------------------------------------

        Section 8.09.   Organizational Documents. Copies of the organizational
documents of the Borrower and Guarantor, as applicable, as amended to the
Closing Date.

        Section 8.10.   Flood Zone Certification. Satisfactory evidence that the
Premises is not located within an area that has been identified as a “special
flood hazard area” as that term is used in the Flood Disaster Protection Act of
1973 or the National Flood Insurance Act of 1968, unless flood insurance will be
provided.

        Section 8.11.   Occupancy Permits. Evidence in the form of but not
limited to, environmental permits, use permits, zoning permits, certificates of
occupancy and certificates of no building violations, that the use and occupancy
of the Premises is in compliance with all laws, ordinances and regulations
(including all applicable environmental, zoning, building, use and subdivision
laws, ordinances and regulations). All approvals and permits must be legally
valid and remain in full force and effect throughout the term of the Loan.

        Section 8.12.   Insurance. The Borrower shall deliver to the Bank
certificates or policies, in form and substance satisfactory to the Bank and its
counsel, evidencing the insurance required to be maintained by the Borrower
pursuant hereto.

        Section 8.13.   Opinion of Bond Counsel. An opinion of Stevens & Lee,
Lehigh Valley, Pennsylvania, addressed to the Bank, as purchaser of the
Authority Note, stating, among other things, that interest on the Authority Note
is not includable in gross income for federal income tax purposes under Section
103(a) of the Code.

        Section 8.14.   Other Documents. Such other documents, instruments and
certificates including, without limitation, proofs, opinions and other
assurances, as the Bank or the Bank’s counsel may reasonably require.

        Section 8.15.   Appraisal. The Borrower shall have delivered to the Bank
an appraisal in form and substance satisfactory to the Bank demonstrating that
the total amount of the Loan does not exceed eighty percent (80%) of the
appraised value of the Mortgaged Property or the purchase price plus the cost of
construction, whichever is less.

        Section 8.16.   Loan Advance. The obligation of the Bank to consent to
the Loan Advances for construction of the Improvements is subject to the Bank’s
reasonable satisfaction that the Loan Advances will be used for the Project.

    (a)       Zoning. The Borrower shall have submitted to the Bank evidence
satisfactory to the Bank that all required zoning approvals or variances
necessary for the construction, use, and occupancy of the Improvements have been
obtained.


    (b)       Mechanics’ Liens. Prior to the commencement of any work at the
Project Facility with respect to the Improvements or the delivery of any
materials to the Project Facility in connection with the construction of the
Improvements, waivers of mechanics’ liens and mechanics’ lien claims, in form
satisfactory to Bank and its counsel, shall have been executed by the Borrower
and the Architect, shall have been delivered to Bank, and shall have been filed
in the Prothonotary’s Office of Lehigh County in such manner as to comply with
the provisions of the Act of the Pennsylvania General Assembly relating thereto.



32

--------------------------------------------------------------------------------

ARTICLE IX
AFFIRMATIVE COVENANTS

        The Borrower and Guarantor covenant and agree that from and after the
Closing Date and so long as the Borrower’s Note, or any other obligations of the
Borrower to Bank remain outstanding and unpaid, in whole or in part, it will
observe the following covenants unless Bank shall otherwise consent in writing:

        Section 9.01.   Financial Statements. The Borrower and the Guarantor
will furnish to Bank:

    (a)       Annual Reports: as soon as available, but in any event not later
than one hundred twenty (120) days after the close of each fiscal year of the
Borrower and Guarantor, the annual report of the Borrower and Guarantor,
containing a balance sheet as at the end of such fiscal year, and related
statements of income, shareholders’ equity and cash flows of the Borrower and
Guarantor, for such fiscal year, together with supporting schedules, setting
forth in each case in comparative form the corresponding figures for the
preceding fiscal year, all in reasonable detail and compiled in accordance with
Generally Accepted Accounting Principles (“GAAP”) applied on a consistent basis
by independent public accountants selected by the Borrower and Guarantor and
satisfactory to the Bank, and certified as to their correctness by the
Borrower’s and the Guarantor’s chief financial officers (and as to the
Guarantor, otherwise publicly available information filed with the Securities
and Exchange Commission (“SEC”));


    (b)       Quarterly Financial Reports: as soon as available, but in any
event not later than forty-five (45) days after the close of each calendar
quarter of the Borrower and Guarantor, unaudited management-prepared quarterly
financial statements, including, without limitation, a balance sheet and profit
and loss statement, with supporting schedules, including accounts receivable
aging, accounts payable aging and work-in-process, all in reasonable detail and
compiled in accordance with GAAP applied on a consistent basis by independent
public accountants selected by the Borrower and Guarantor and satisfactory to
the Bank, and certified as to their correctness by the Borrower’s and the
Guarantor’s chief financial officers (and as to the Guarantor, otherwise
publicly available information filed with the SEC); and


    (c)       from time to time, such additional financial and other information
as the Bank may reasonably


request.

        Section 9.02.   Liabilities. The Borrower and Guarantor, as applicable,
will pay and discharge, and cause each Subsidiary to pay and discharge, at or
before their maturity, all their respective obligations and liabilities
(including, without limitation, tax liabilities), except those which may be
contested in good faith, and maintain in accordance with Generally Accepted
Accounting Principles and practices adequate reserves for any of the same.

        Section 9.03.   ERISA.

    (a)       The Borrower and Guarantor or either of them will furnish to Bank
(i) within thirty (30) days after it has reason to know that it or any
Controlled Group Member has incurred Withdrawal Liability, or that any
Multiemployer Plan is in Reorganization or that any Reportable Event has
occurred with respect to any Employee Pension Plan or that the PBGC has
instituted or will institute proceedings under Title IV of ERISA to terminate
any Employee Pension Plan or to appoint a trustee to administer any Employee
Pension Plan, a statement setting forth the details as to such Withdrawal
Liability, Reorganization, Reportable Event, termination or appointment
proceedings and the action which it (or the Multiemployer Plan sponsor or
Employee Pension Plan sponsor other than the Borrower) proposes to take with
respect thereto, together with a copy of any notice of Withdrawal Liability or
Reorganization given to the Borrower or Guarantor or any Controlled Group Member
and a copy of the notice of such Reportable Event given to PBGC if a copy of
such notice is available to the Borrower, Guarantor or any of its Controlled
Group Members and (ii) promptly after receipt thereof, a copy of any notice the
Borrower or Guarantor or any of its Controlled Group Members or the sponsor of
any Employee Pension Plan received from PBGC or the Internal Revenue Service
which sets forth or proposes any action or determination with respect to such
Employee Pension Plan.



33

--------------------------------------------------------------------------------

    (b)       The Borrower or Guarantor will notify Bank of (i) any excise taxes
which have been assessed or which the Borrower, Guarantor or any of its
Controlled Group Members have reason to believe may be assessed against the
Borrower or Guarantor or any of its Controlled Group Members by the Internal
Revenue Service with respect to any Employee Pension Plan or Multiemployer Plan,
or (ii) any revocation of qualification under Code Section 401 which has
occurred or which the Borrower or Guarantor or any of its Controlled Group
Members have reason to believe may occur with respect to any Employee Pension
Plan or Multiemployer Plan.


        Section 9.04.   Notice of Default, Labor Troubles, Litigation. The
Borrower and Guarantor, as applicable, will promptly give notice in writing to
Bank of the occurrence of (a) any Event of Default or Default under this
Agreement, (b) any event of default under any instrument or other agreement of
the Borrower, Guarantor or any Subsidiary, (c) the occurrence of any strike,
lock-out, boycott or any other labor trouble, (d) the commencement of any
litigation, proceeding or dispute affecting the Borrower, the Guarantor, or any
Subsidiary, or (e) any dispute between the Borrower, the Guarantor, or any
Subsidiary and any governmental regulatory body or any other party, if such
litigation, proceeding or dispute might substantially interfere with the normal
business operations of the Borrower, the Guarantor, or any Subsidiary or, if
resolved other than in the favor of the Borrower, the Guarantor, or any
Subsidiary, such litigation, proceeding or dispute could have a material adverse
effect on the Borrower’s or Guarantor’s financial condition.

        Section 9.05.   Existence, Properties. The Borrower and Guarantor will
maintain, and cause each Subsidiary to maintain, (a) its existence as a
corporation or partnership (as appropriate), its qualification to do business
and its good standing in each jurisdiction in which qualification is necessary
for the proper conduct of its businesses, (b) all licenses, permits and other
authorizations necessary for the ownership and operation of its properties and
businesses, and (c) its properties in good repair, working order and condition
and to make all necessary or appropriate repairs, renewals, replacements and
substitutions, so that the efficiency of all such property shall at all times be
properly preserved and maintained.

        Section 9.06.   Insurance. The Borrower and Guarantor will each
maintain, and will cause each Subsidiary to maintain, with respect to all its
properties, assets and businesses, insurance with financially sound and
reputable insurers against loss or damage of the kinds customarily insured
against by corporations or other business entities of established reputation
engaged in the same or similar business and similarly constituted, including the
following: (i) “All-Risk” fire and extended coverage hazard insurance (together
with builder’s risk insurance and vandalism and malicious mischief endorsements)
covering the Mortgaged Property in an aggregate amount not less than 100% of the
full insurable replacement value of the Mortgaged Property, including coverage
for loss of contents owned by the Borrower, and providing the Bank as the first
mortgagee and loss payee under a standard mortgagee endorsement clause;
(ii) comprehensive general public liability insurance covering injury and damage
to persons and property with limits acceptable to the Bank and naming the Bank
as a certificate holder; (iii) if the Premises is located within a “special
flood hazard area” as identified by the Secretary of Housing and Urban
Development under the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Act of 1968, flood insurance in the maximum available amount
through the Federal Flood Insurance Program and providing the Bank as the first
mortgagee and loss payee under a standard mortgagee endorsement clause; and
(iv) such other insurance as the Bank may require from time to time.


34

--------------------------------------------------------------------------------

        All such insurance policies shall (i) name the Bank as sole loss payee
and as an additional insured, as appropriate, (ii) provide that if the insurance
covered thereby is proposed to be canceled or materially changed for any reason,
such insurer will promptly notify the Bank and such cancellation or change shall
not be effective, as to the Bank, for thirty (30) days after receipt by the Bank
of such notice, unless the effect of such change is to extend or increase
coverage under the policy, and (iii) provide that the Bank will have the right,
at its election, to remedy any default in the payment of premiums within thirty
(30) days of notice from the insurer of such default.

        Section 9.07.   Books and Records. The Borrower and the Guarantor will
each maintain, and will cause each Subsidiary to maintain, accurate and complete
records and books of account with respect to all its operations in accordance
with Generally Accepted Accounting Principles, and will permit, and will cause
each Subsidiary to permit, officers or representatives of Bank to examine and
make excerpts from such books and records and to visit and inspect its
properties, both real and personal, at all reasonable times. In connection with
any inspection and examination conducted by the Bank of the Borrower’s records,
books, and properties pursuant to this Section 9.07, the Borrower shall pay the
Bank’s standard and customary field audit fee, determined by reference to the
Bank’s field audit fee schedule (as in effect from time to time).

        Section 9.08.   Location of Business. The Borrower will provide the Bank
with thirty (30) days’ advance written notice of any change in the location of
any place of business of Borrower, Guarantor and each Subsidiary, whether the
establishment of a new place of business or the discontinuance of a present
place of business.

        Section 9.09.   Group Health Plans. The Borrower and Guarantor each will
comply, and cause each Subsidiary to comply in all material respects, with the
group health plan COBRA Continuation Coverage requirements of Section 4980B(f)
of the Code and will comply with all provisions of Section 1862(b)(1) of the
Social Security Act. The Borrower will furnish to Bank, as soon as possible and
in any event within thirty (30) days after the Borrower knows or has reason to
know, notice that the Borrower, the Guarantor or any Subsidiary is not in
compliance with the provisions of Code Section 4980B(f) or Section 1862(b)(1) of
the Social Security Act.


35

--------------------------------------------------------------------------------

        Section 9.10.   Environmental Matters; Compliance with Laws

    (a)       The Borrower, the Guarantor, and each of its Subsidiaries, shall:


    (i)       immediately notify the Bank (and any other person that Borrower,
any Guarantor or any Subsidiary is required to notify pursuant to any applicable
laws) once it is aware of a Release or threatened Release of Hazardous
Substances on, from, or near any of the Premises which might cause
Contamination;


    (ii)       immediately notify the Bank once an environmental investigation
or clean-up proceeding is instituted by any Person in connection with the
Premises;


    (iii)       fully comply with and assist with any such environmental
investigation and clean-up proceeding;


    (iv)       promptly execute and complete any Remedial Actions necessary to
ensure that the Premises are in compliance with all applicable laws and free
from Contamination, and to ensure that no environmental liens or encumbrances
are levied against or exist with respect to the Premises, and provide the Bank
with a certification from each agency having jurisdiction that such Remedial
Actions have been completed to all such agencies’ satisfaction;


    (v)       immediately notify the Bank of any citation, notification,
complaint, or violation which the Borrower, any Guarantor or any Subsidiary
receives from any Person which relates to or pertains to the making, storing,
handling, treating, disposing, generating, transporting or Release of any
Hazardous Substances;


    (vi)       promptly upon the written request of the Bank, provide the Bank,
from time to time, with an environmental site assessment or report, in form and
substance satisfactory to the Bank, or at the Bank’s option, permit the Bank,
its agents, and other representatives, to enter into any property owned or used
by the Borrower in order to make such report or assessment, and at such other
times and as often as the Bank may reasonably request, the Borrower will make
available at its offices to the Bank or its representatives such historical and
operational information (including the results of all samples sent for
analysis), correspondence with official bodies, and environmental reviews
conducted prior to and after the Closing Date regarding the Premises as are
within the possession, custody or control of the Borrower, the Guarantor or any
Subsidiary or which are reasonably available to it, and will make appropriate
personnel employed by the Borrower having knowledge of such matters available
for meetings with the Bank or its representatives; and


    (vii)       comply, and cause all properties, assets, and operations owned
or used by the Borrower, Guarantor and its Subsidiaries to comply, with all
applicable federal, state, local and other environmental, zoning, occupational
safety, health, employment, discrimination, labor and other laws and
regulations.



36

--------------------------------------------------------------------------------

    (b)       If the Borrower or the Guarantor, as applicable, shall fail to
fully execute and complete any requisite Remedial Action, the Bank may, but is
not obligated to, make advances or payments toward performance or satisfaction
of such Remedial Actions.


    (c)       If the Bank acquires equitable or legal title to any of the
Premises hereunder or under the Loan Documents, the Bank does not accept and
shall not bear (nor shall any assignee or transferee of the Bank accept or bear)
any responsibility for any Hazardous Substances in or about the Premises or for
the actual or threatened Release thereof from the Premises. No provisions of the
Loan Documents shall be interpreted to absolve or release the Borrower,
Guarantor or any Subsidiary from any liability or responsibility which they may
have to any Person, under any local, state or federal statute or regulation, for
Remedial Actions with respect to any such Hazardous Substances or for the actual
or threatened Release of any such Hazardous Substances.


    (d)       If any action or claim is brought by the Environmental Protection
Agency or any other regulatory agency against the Borrower, Guarantor, any
Subsidiary or the Premises arising from the presence in, or about the Premises,
of Hazardous Substances or from the actual or threatened Release of such
Hazardous Substances, the Borrower shall immediately provide the Bank, as the
Bank deems necessary, with a bond, in form and substance satisfactory to the
Bank, against any and all damages or liabilities that may arise from any such
action or claim.


    (e)       The Borrower shall defend, indemnify the Bank and hold the Bank
harmless from and against all loss, liability, damage, cost, and expense,
including without limitation, reasonable attorneys’ fees, fines, or other civil
and criminal penalties or payments, for failure of the Premises, the Collateral
or any other operations, assets or property owned or used by the Borrower,
Guarantor or its Subsidiaries to comply in all respects with all environmental
and other laws, caused, in whole or in part, regardless of fault, by the
Borrower, by the Guarantor, by any Subsidiary, or by any past, present or future
owner, occupier, tenant, subtenant, licensee, guest or other person. The
provisions of this Section 9.10(e) shall survive payoff, release, foreclosure,
or other disposition of this Agreement, the Premises, the Collateral, or such
other properties hereunder or otherwise. The Borrower shall remain liable
hereunder regardless of any other provisions hereof which may limit the
Borrower’s liability.


    (f)       All sums advanced or paid by the Bank under this Section 9.10,
including sums so advanced or paid in connection with any judicial or
administrative investigation or proceeding relating thereto, and including,
without limitation, reasonable attorneys’ fees, fines, or other penalties or
payments, and all of the Borrower’s obligations to defend, indemnify and hold
harmless the Bank, shall be deemed to be Advances under the Borrower’s Note and
shall be at once repayable. The Borrower’s obligations with respect thereto
shall be evidenced by, and shall bear interest at the highest rate provided in,
the Borrower’s Note and shall be secured and guaranteed, as the case may be, by
the Collateral Security Documents.


        Section 9.11.   Deposit Accounts. The Borrower shall not be required to
maintain all or any of its material deposit accounts with the Bank; however, the
Borrower shall be required to maintain a deposit account with the Bank in the
amount of at least $50,000.


37

--------------------------------------------------------------------------------

        Section 9.12.   Mechanic’s Liens. If any mechanic’s lien or security
interest shall be filed against the Project Facility or any part thereof, or any
interest therein, by reason of work, labor, services or materials supplied or
claimed to have been supplied, or any municipal lien or other lien or
encumbrance is recorded or filed and is not discharged (or if security therefor
satisfactory to Bank has not been deposited with Bank) within fifteen (15) days
after the filing or recording thereof, then Bank may, at its option, pay and
discharge said lien or encumbrance, in which case the sum which Bank shall have
so paid shall be considered as part of the advances then due or thereafter to
become due, as Bank may elect, shall bear interest at the Default Rate from the
date of payment by Bank until the date of repayment, shall be evidenced by the
Borrower’s Note and shall be secured by the Collateral Security Documents.

        Section 9.13.   Workmanship. All work performed on or with respect to
the Project Facility to construct and equip the Improvements shall be performed
in a good and workmanlike manner utilizing materials which are free from
defects. Upon written notice from the Bank, the Borrower shall proceed with due
diligence, at its own expense, properly to replace or cause the replacement of
any defective material and to perform or cause the performance of any labor
necessary to correct any defect in the work. If the Borrower fails, within
thirty (30) days after written notice from the Bank, to replace or begin to
replace defective materials or perform any labor required under this
Section 9.13, the Bank may furnish such material and labor as is necessary to
correct the work and the Borrower shall immediately reimburse the Bank therefor,
together with interest thereon at the Default Rate.

        Section 9.14.   Compliance with Law. In the performance of all work
contemplated hereunder, the Borrower shall comply with the laws of the
Commonwealth of Pennsylvania and the ordinances, regulations, and rules of any
Federal or State agency and of any municipal or public authority of the
municipality in which the Improvements may be erected and its various boards and
departments which apply to or affect the Improvements or the Project Facility,
even though the particulars may not be set forth in the Plans and Specifications
approved by Bank. The Borrower shall save the Bank harmless from all annoyances
and fines, shall give the proper authorities all requisite notice relative to
the work, and shall procure and pay for all necessary licenses and permits with
respect thereto.

        Section 9.15.   Materials Annexed. All materials delivered upon the
Project Facility or upon the lots or highways nearby for the purpose of being
used in the erection of the Improvements shall be considered annexed thereto and
shall become a part of the Project Facility as if actually incorporated therein,
and shall (except for purposes of Article II) be subject, as against the
Borrower and all Persons acting or claiming under it, to the rights, conditions,
and covenants to which the Project Facility is subject under this Agreement.
Nothing herein contained shall be construed to make Bank responsible for any
loss, damage, or injury to the said materials nor for payment for the same.

        Section 9.16.   Title to Materials. Without the written consent of the
Bank, the Borrower shall not make or cause to be made or permit any materials or
equipment of any kind or nature whatsoever to be incorporated in or to become
part of the Improvements, title to which is reserved under conditional sale,
chattel mortgage, bailment lease, secured transaction, or otherwise in favor of
a third Person.


38

--------------------------------------------------------------------------------

        Section 9.17.   Trust Fund. To the extent applicable, the Borrower
agrees to receive all Loan Advances to be made hereunder as a trust fund to be
applied to, or to reimburse the Borrower for, the payment of the cost of
constructing the Improvements as provided herein together with interest, fees,
and any other charges due to the Bank, and such Loan Advances shall not be used
for any other purpose.

        Section 9.18.   Additional Information. The Borrower shall disclose to
Bank, within one (1) Business Day of demand therefor, the names of all Persons
with whom the Borrower has contracted or intends to contract in connection with
the construction of the Improvements or the furnishing of any labor, materials,
or services in connection therewith.

        Section 9.19.   Loan Advances. The Borrower shall not deliver a notice
to the Lehigh County Recorder’s Office to the effect that the Bank is released
from its obligation to honor disbursement requests under this Agreement as
otherwise permitted under 42 Pa. Cons. Stat. Ann. §8143(c) (1990).

        Section 9.20.   Signage. The Borrower shall permit the Bank to place
signs upon the Project Facility indicating the Bank as the construction lender
for the Project.

        Section 9.21.   Additional Covenants of the Borrower and Guarantor. So
long as any amount is due and owing to the Bank hereunder, under the Borrower’s
Note or the other Loan Documents, the Borrower and Guarantor will, unless the
Bank shall otherwise consent in writing:

    (a)       comply with all of the covenants of the Borrower and Guarantor set
forth herein;


    (b)       obtain the consent of the Bank whenever the Borrower and Guarantor
are required to obtain the consent of the Authority hereunder or under the other
Loan Documents; and


    (c)       not permit, consent to or enter into any amendment of the Loan
Documents.


        Section 9.22.   Taxes and Claims. The Borrower and Guarantor will pay
and discharge all taxes, assessments and governmental charges or levies imposed
upon them or upon their income or profits, or upon any properties or assets
belonging to them, prior to the date on which penalties attach thereto, except
for any such tax, assessment, charge, levy or other claim the payment of which
is being contested in good faith and by proper proceedings and against which
they maintain adequate reserves.

        Section 9.23.   Cross Default. In connection with and as a condition to
the Bank’s agreement to make the Loan and complete the transactions contemplated
hereby, the Borrower, the Guarantor and the Bank covenant and agree that the
Loan Documents, and all other documents relating or pertaining to Debt of the
Borrower to the Bank (collectively, the “Credit Documents”) are hereby modified
and amended to provide that the occurrence of an Event of Default hereunder
shall also constitute an Event of Default under all the other Credit Documents
which shall entitle the Bank to exercise all rights and remedies under all the
other Credit Documents as a result of such Event of Default thereunder. The
Borrower and Guarantor covenant and agree to execute and deliver to the Bank any
and all agreements, documents, and instruments which the Bank may require at any
time and from time to time after the date hereof to further evidence the
modification and amendment described in this Section 9.23.


39

--------------------------------------------------------------------------------

        Section 9.24.   Debt Service Coverage Ratio. The Borrower shall maintain
a minimum Debt Service Coverage Ratio of 1.25:1.0 calculated as “earnings before
income, taxes, depreciation and amortization minus taxes paid/total debt service
(interest plus current portion of long term debt)", calculated in accordance
with GAAP.

        Section 9.25.   Debt to Tangible Net Worth Covenant. Borrower shall
maintain a maximum Debt to Tangible Net Worth of 1.5:1.0 calculated as “total
liabilities divided by tangible net worth”, calculated in accordance with GAAP.

ARTICLE X
NEGATIVE COVENANTS

        The Borrower covenants and agrees that from and after the Closing Date
and so long as the Borrower’s Note, or any other Obligations of the Borrower to
Bank remain outstanding and unpaid, in whole or in part, it will observe the
following covenants unless Bank shall otherwise consent in writing:

        Section 10.01.   Indebtedness. The Borrower will not create, incur,
assume or suffer or permit to exist any Debt, including indebtedness for
borrowed money or any indebtedness constituting the deferred portion of the
purchase price of any property or assets, except:

    (a)       any Debt to Bank, whether evidenced by the Authority Note, the
Borrower’s Note, or other instruments;


    (b)       debt to suppliers and other trade creditors incurred in the
ordinary course of business by the Borrower; and


    (c)       Subordinated Indebtedness approved by the Bank (which approval
shall not be unreasonably withheld).


        Section 10.02.   Liens. The Borrower will not create, assume, or suffer
to exist any mortgage, lien, pledge, charge, security interest or encumbrance of
any kind upon any of its property or assets, whether now owned or hereafter
acquired, except:

    (a)       the liens and security interests created by the Collateral
Security Documents;


    (b)       purchase money liens on and security interests in equipment
hereafter acquired which constitutes the deferred portion of the purchase price
thereof, to the extent that such acquisition is not prohibited under and
pursuant to Section 10.01 and provided that such liens and security interests
attach only to the equipment so acquired and do not encumber any other property
of the Borrower;



40

--------------------------------------------------------------------------------

    (c)       liens for taxes not yet payable or being contested in good faith
by appropriate proceedings and for which adequate reserves have been provided on
the books of the Borrower;


    (d)       mechanics’, materialmen’s, warehousemen’s, carriers’ or other like
liens arising in the ordinary course of business of the Borrower arising with
respect to obligations which are not overdue for a period longer than thirty
(30) days or which are being contested in good faith by appropriate proceedings
and for which adequate reserves have been provided on the books of the Borrower;


    (e)       deposits or pledges to secure the performance of bids, tenders,
contracts, leases, public or statutory obligations, surety or appeal bonds or
other deposits or pledges for purposes of a like general nature or given in the
ordinary course of business by the Borrower; and


    (f)       other encumbrances consisting of zoning restrictions, easements,
restrictions on the use of real property or minor irregularities in the title
thereto, which do not arise in connection with the borrowing of, or any
obligation for the payment of, money and which, in the aggregate, do not
materially detract from the value of the business, property or assets of the
Borrower.


        Section 10.03.   Mergers, Consolidations. The Borrower will not enter
into any transaction of merger or consolidation, without the prior written
consent of the Bank, which consent shall not be unreasonably withheld, delayed
or conditioned.

        Section 10.04.   Disposition of Assets; Transfer of Title. The Borrower
will not liquidate or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, pledge, or otherwise transfer or dispose
of all or any substantial part of its property, assets or business. The Borrower
shall not cause or permit any transfer of all or any portion of the Collateral,
whether voluntarily, involuntarily or by operation of law, without the prior
written consent of Bank. A “transfer” includes: (i) the direct or indirect sale,
transfer or conveyance of the Mortgaged Property or any portion thereof or
interest therein; (ii) the execution of an installment sale contract or similar
instrument affecting all or any portion of the Mortgaged Property; (iii) the
transfer (whether in one transaction or a series of transactions) of any stock,
partnership, or other ownership interests in the Borrower; and (iv) an agreement
by the owner of the Mortgaged Property leasing all or a substantial part of the
Mortgaged Property for other than actual occupancy by a space tenant thereunder
or a sale, assignment or other transfer of or the grant of a security interest
in and to any leases.

        Section 10.05.   Disposition of Accounts. The Borrower will not sell,
discount or otherwise dispose of its notes, accounts, chattel paper, documents,
general intangibles or instruments except to, or with, Bank hereunder.

        Section 10.06.   Sales and Lease-Backs. The Borrower will not enter into
any arrangement, directly or indirectly, with any Person, whereby the Borrower
shall sell or transfer any property, real or personal, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which the Borrower intends to use for substantially the same purpose or purposes
as the property being sold or transferred.


41

--------------------------------------------------------------------------------

        Section 10.07.   Contingent Liabilities. The Borrower will not become or
remain liable, directly or indirectly, in connection with the obligations, stock
or dividends of any person, firm, corporation or other entity, whether by
guarantee, endorsement, agreement to supply or advance funds, agreement to
maintain working capital or net worth, agreement to purchase or repurchase goods
or services, whether or not such goods or services are actually acquired, or
otherwise, except that the Borrower may endorse negotiable instruments for
collection in the ordinary course of their respective businesses.

        Section 10.08.   Voluntary Prepayments, Modification of Debt
Instruments. The Borrower will not (a) prepay, purchase, redeem or otherwise
acquire for value prior to the stated maturity thereof all or any part of any
Debt of the Borrower for borrowed money (other than Debt evidenced by the Notes
or any other Debt to Bank) or (b) amend, modify or supplement in any way, or
request any waiver of the provisions of, any instrument providing for or
evidencing any Debt of the Borrower for borrowed money or constituting the
deferred purchase price of property or assets.

        Section 10.09.   Removal and Protection of Property. The Borrower will
not remove (other than in the ordinary course of business) any Collateral from
the place of business where presently located, nor permit the value of any
Collateral to be impaired or to become a fixture or an accession to other goods.

        Section 10.10.   Handling of Hazardous Substances. The Borrower will not
permit use in its business or operations, or produce as a result or as a
by-product of its business or operations, or store or hold at any site or
location at which it conducts its business or operations, or at any other
property, any Hazardous Substance unless the Borrower strictly and fully
complies with all requirements of any applicable law, regulation, decision or
edict relating to the special handling, collection, storage, treatment,
disposal, or transportation of such Hazardous Substance. The Borrower will not
permit the Release or threatened Release of any Hazardous Substance on, from, or
near their respective properties which might cause Contamination.

        Section 10.11.   Fiscal Year. The Borrower and Guarantor may not change
its fiscal year without the prior written consent of the Bank.

ARTICLE XI
THE PROJECT FACILITY

        Section 11.01.   Prohibited Uses. The Borrower and Guarantor covenant
and agree that they will not use or permit the use by any Person of any of the
funds provided by the Authority hereunder or any other of its funds, directly or
indirectly, in such manner as would, or enter into, any arrangement, formal or
informal, that would, or take or omit to take any other action that would, cause
the Authority Note to be an “arbitrage bond” within the meaning of Section
148(a) of the Code or to fail to qualify as a qualified small issue bond as
defined in and for purposes of Section 144(a) of the Code. The Borrower
acknowledges having read the Nonarbitrage Certificate and Compliance Agreement
and agrees to perform all duties imposed upon it by the Nonarbitrage Certificate
and Compliance Agreement. Insofar as the Nonarbitrage Certificate and Compliance
Certificate imposes duties and responsibilities on the Borrower, they are
specifically incorporated herein by reference.


42

--------------------------------------------------------------------------------

ARTICLE XII
INSURANCE; DESTRUCTION, DAMAGE, EMINENT DOMAIN

        Section 12.01.   Insurance to be Maintained. The Borrower covenants to
provide and maintain continuously unless otherwise herein provided, adequate
insurance on the Mortgaged Property in compliance with Section 9.06 hereof. Each
insurance policy with respect to the Project Facility shall name the Bank as an
additional insured and as Mortgagee/loss payee as provided in said Section 9.06.

        Section 12.02.   Destruction, Damage and Eminent Domain. If the Project
Facility shall be wholly or partially destroyed or damaged by fire or other
casualty covered by insurance, or shall be wholly or partially condemned, taken
or injured by any Person, including any Person possessing the right to exercise
the power of or a power in the nature of eminent domain or shall be transferred
to such a Person by way of a conveyance in lieu of the exercise of such a power
by such a Person, the Borrower covenants that it will take all actions and will
do all things which may be necessary to enable recovery to be made upon such
policies of insurance or on account of such taking, condemnation, conveyance,
damage or injury. The Borrower is authorized, in its own name, as trustee of an
express trust, to demand, collect, sue, settle claims, receipt and release
monies which may be due and payable under policies of insurance covering such
damage or destruction or on account of such condemnations, damage or injury.

        Section 12.03.   Notice of Property Loss. After the occurrence of loss
or damage to, or after receipt of notice of condemnation of, the Project
Facility, the Borrower shall, within five (5) Business Days thereof, notify the
Authority and the Bank in writing of such loss or damage.

ARTICLE XIII
ADDITIONAL COVENANTS OF THE BORROWER AND GUARANTOR

        Section 13.01.   Compliance with Laws. The Borrower and Guarantor
covenant that all actions heretofor and hereafter taken by the Borrower or the
Guarantor or by the Authority upon the recommendation or request of any officer
of the Borrower or Guarantor to carry out the Project have been and will be in
full compliance with all pertinent laws, ordinances, rules, regulations and
orders applicable to the Borrower and the Guarantor. In connection with the
operation, maintenance, repair and replacement of the Project Facility, the
Borrower and Guarantor covenant that they shall comply with all applicable
ordinances, laws, rules, regulations and orders of the government of the United
States of America, the Commonwealth of Pennsylvania, Lehigh County, and any
other applicable government unit having jurisdiction over the Project Facility,
and any requirement of any board of fire underwriters having jurisdiction or of
any insurance company writing insurance on the Project Facility; provided,
however, that nothing herein shall prevent or prohibit the Borrower or Guarantor
from contesting in good faith and by appropriate proceedings the legality or
reasonableness of any such requirements, or the imposition of any such
requirements upon it with respect to the Project Facility so long as the
operation of the Project Facility or the receipt of income therefrom would not
be adversely affected by reason thereof. The Borrower and Guarantor further
covenant and represent that the Project Facility is in compliance with all
applicable zoning, subdivision, building, land use and similar laws and
ordinances. The Borrower and Guarantor covenant that they shall not take any
action or request the Authority to execute any release which would cause the
Project Facility to be in violation of such laws or ordinances or such that a
conveyance of the Project Facility or of any portion of the Project Facility
would create a violation of such laws and ordinances. The Borrower and Guarantor
acknowledge that any review by the Authority or counsel to the Authority or the
Bank or counsel to the Bank of any action heretofor or hereafter taken by the
Borrower or Guarantor has been or will be solely for the protection of the
Authority or the Bank, as the case may be. Such reviews shall not prevent the
Authority or the Bank from enforcing any of the covenants made by the Borrower
or Guarantor.


43

--------------------------------------------------------------------------------

        Section 13.02.   Right to Reappraise. The Bank shall have the right
during the term of the Loan to conduct or have conducted, at the Borrower’s
expense, updated appraisals of the Mortgaged Property in form and substance
satisfactory to Bank.

        Section 13.03.   Environmental Reassessments. The Bank reserves the
right during the term of the Loan to conduct or require the Borrower to conduct,
at the Borrower’s expense, such environmental inspections, audits and tests as
the Bank shall deem necessary or advisable from time to time.

        Section 13.04.   Nondiscrimination. During the term of this Agreement,
the Borrower and Guarantor agree, as to themselves, and as to each occupant of
the Project Facility controlling, controlled by or under common control with the
Borrower as follows:

    (a)       Borrowerand Guarantor shall not discriminate against any employee,
applicant for employment or any other Person because of race, color, religious
creed, handicap, ancestry, national origin, age or sex. Borrower shall take
affirmative action to insure that applicants are employed, and that employees or
agents are treated during employment, without regard to their race, color,
religious creed, handicap, ancestry, national origin, age or sex. Such
affirmative action shall include, but is not limited to: employment, upgrading,
demotion or transfer, recruitment or recruitment advertising; layoff or
termination; rates of pay or other forms of compensation; and selection for
training. Borrowerand Guarantor shall post in conspicuous places, available to
employees, agents, applicants for employment and other persons, a notice to be
provided by the contracting agency setting forth the provisions of this
Section 13.04.


    (b)       Borrower and Guarantor shall in advertisements or requests for
employment placed by them or on their behalf, state that all qualified
applicants will receive consideration for employment without regard to race,
color, religious creed, handicap, ancestry, national origin, age, or sex.


    (c)       Borrower and Guarantor shall send each labor union or workers’
representative with which they have a collective bargaining agreement or other
contract or understanding, a notice advising said labor union or workers’
representative of its commitment to this nondiscrimination clause. Similar
notice shall be sent to every other source of recruitment regularly utilized by
Borrower.


    (d)       It shall be no defense to a finding of noncompliance with this
Section 13.04 that Borrower or Guarantor had delegated some of its employment
practices to any union, training program or other source of recruitment which
prevents it from meeting its obligations. However, if the evidence indicates
that Borrower or Guarantor was not on notice of the third-party discrimination
or made a good faith effort to correct it, such factor shall be considered in
mitigation in determining appropriate sanctions.



44

--------------------------------------------------------------------------------

    (e)       Where the practices of a union or of any training program or other
source of recruitment will result in the exclusion of minority group persons, so
that Borrower and Guarantor will be unable to meet their obligations under this
Section 13.04, Borrower and Guarantor shall then employ and fill vacancies
through other nondiscriminatory employment procedures.


    (f)       Borrower and Guarantor shall comply with all state and federal
laws prohibiting discrimination in hiring or employment opportunities.
Noncompliance with this Section 13.04 will constitute an Event of Default under
this Agreement.


    (g)       Borrowerand Guarantor shall furnish all necessary employment
documents and records to, and permit access to its books, records and accounts
by, the Authority for purposes of investigation to ascertain compliance with the
provisions of this Section 13.04. If Borrower or Guarantor does not possess
documents or records reflecting the necessary information requested, it shall
furnish such information on reporting forms supplied by the Authority.


    (h)       Borrower’s and Guarantor’s obligations under this Section 13.04
are limited to Borrower’s facilities within Pennsylvania or, where the contract
is for purchase of goods manufactured outside of Pennsylvania, the facilities at
which such goods are actually produced.


ARTICLE XIV
EVENTS OF DEFAULT AND REMEDIES

        Section 14.01.   Events of Default. The following events shall
constitute "Events of Default" under this Agreement:

    (a)       if the Borrower or Guarantor fails to make any payment when due to
the Authority or the Bank required by any of the Loan Documents; or


    (b)       a breach of any covenant in the Loan Documents relating to the
maintenance of insurance, the payment of taxes, the restrictions on transfer of
title and creation of liens, the giving of required notices, the restrictions
relating to leases and rents, the restrictions on organizational restructuring,
the maintenance of business operations, and the Financial Covenants; or


    (c)       a breach by the Borrower, Guarantor, or any other Person providing
collateral pursuant to or obligated to perform under any Loan Document (“Other
Obligated Party”) of any term, covenant, condition, obligation or agreement
under any Loan Document, and the continuance of such breach for a period of
fifteen (15) days after written notice; or


    (d)       any representation or warranty made by the Borrower, Guarantor or
any Other Obligated Party in any Loan Document or to induce the Bank to enter
into the transactions contemplated hereunder proves to be false, incorrect or
misleading in any material respect as of the date when made; or



45

--------------------------------------------------------------------------------

    (e)       with respect to the Borrower, Guarantor or any Other Obligated
Party, (i) the commencement of a voluntary case under the federal bankruptcy
laws, as now constituted or hereafter amended, or any other applicable federal
or state bankruptcy, insolvency, reorganization, rehabilitation or other similar
law, or the consent by it to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator (or other
similar official) of the Borrower, Guarantor or any Other Obligated Party, as
the case may be, or for any substantial part of its property, or the making by
it of any assignment for the benefit of creditors, or the failure of the
Borrower, Guarantor or any Other Obligated Party generally to pay its debts as
such debts become due, or the taking of action by the Borrower, Guarantor or any
Other Obligated Party in furtherance of any of the foregoing, or (ii) the entry
of a decree or order for relief by a court having jurisdiction in the premises
in respect of the Borrower, Guarantor or any Other Obligated Party in an
involuntary case under the federal bankruptcy laws, as now or hereafter
constituted, or any other applicable federal or state bankruptcy, insolvency or
other similar law, or appointing a receiver, liquidator, assignee, custodian,
trustee, sequestrator (or similar official) of the Borrower, Guarantor or any
Other Obligated Party or for any substantial part of its property, or ordering
the winding-up or liquidation of its affairs and the continuance of any such
decree or order unstayed and in effect for a period of sixty (60) consecutive
days; or


    (f)       a default under any other obligation by the Borrower, Guarantor or
any Other Obligated Party in favor of the Bank, or under any document securing
or evidencing such obligation, whether or not such obligation is secured by the
Mortgaged Property; or


    (g)       a material adverse change in the financial condition of the
Borrower, the Guarantor or any Other Obligated Party which substantially impairs
the financial responsibility of the Borrower, the Guarantor or any Other
Obligated Party, as the case may be, or its or their ability to repay the Loan;
or


    (h)       the filing, entry or issuance of any judgment, execution,
garnishment, attachment, distraint or lien against the Borrower, Guarantor or
any Other Obligated Party or its or their property, which shall have a material
adverse affect upon the Borrower, Guarantor or such Other Obligated Party, as
the case may be; or


    (i)       a default under any other obligation secured by the Mortgaged
Property or any part thereof; or


    (j)       ERISA.


    (i)       (A)(1) Any Employee Pension Plan is terminated within the meaning
of Title IV of ERISA, or (2) a trustee is appointed by the appropriate United
States District Court to administer any Employee Pension Plan, or (3) the PBGC
institutes proceedings to terminate any Employee Pension Plan, or (4) any
Reportable Event occurs which Bank determines in good faith indicates a
substantial likelihood that an event described in (1), (2), or (3) above will
occur, or (5) the Borrower, Guarantor or any of its Controlled Group Members
incurs any Withdrawal Liability with respect to any Multiemployer Plan, or
(6) any Multiemployer Plan enters Reorganization, and (B) with respect to events
described in (1)-(4) above, only, the benefit commitments (within the meaning of
Section 4001(a)(16) of ERISA) exceed the market value of the assets in the fund
under the Employee Pension Plan by five percent (5%) or more of the Borrower’s,
Guarantor’s or its Controlled Group Members’ tangible net worth, or



46

--------------------------------------------------------------------------------

    (ii)       there occurs an Accumulated Funding Deficiency with respect to
any Employee Pension Plan, or


    (iii)       there occurs any Accumulated Funding Deficiency with respect to
any Employee Pension Plan and Borrower, Guarantor or any of its Controlled Group
Members fails to correct such Accumulated Funding Deficiency prior to the end of
the taxable period within the meaning of Code Section 4971(c)(3), or


    (iv)       any Employee Pension Plan loses its tax-qualified status; or


    (k)       Group Health Plans. Failure by the Borrower, Guarantor or any
Subsidiary to provide COBRA Continuation Coverage under group health plans for
separating employees in accordance with Section 4980B(f) of the Code at the time
continuation coverage is to be made available, or any failure by the Borrower,
Guarantor or any Subsidiary to comply with Section 1862(b)(1) of the Social
Security Act.


        Section 14.02.   Payment of Loan Payments on Default; Suit Therefor.

    (a)       Upon the occurrence of an Event of Default, then, upon demand of
the Bank as the Authority’s assignee, the Borrower will pay to the Bank as
assignee of the Authority the whole amount of the Loan payments that then shall
have become due and payable hereunder and to the extent such Loan payments
represent payments due on the Authority Note, such payments shall be applied to
the payment of the Authority Note in accordance with the terms thereof; and, in
addition thereto, such further amount as shall be sufficient to pay the costs
and expenses of collection, including reasonable compensation based upon actual
time expended by the Authority and the Bank and their respective agents and
attorneys, and any expenses or liabilities incurred by the Authority or its
assignee (other than through the Authority’s or the Bank’s own gross negligence
or bad faith) and any prepayment penalties as set forth in Paragraph 5 of the
Authority Note. In case the Borrower shall fail forthwith to pay such amounts
upon such demand, the Bank shall be entitled and empowered to institute any
actions or proceedings at law or in equity for the collection of the sums so due
and unpaid, and may prosecute any such action or proceeding to judgment or final
decree, and may enforce any such judgment or final decree against the Borrower
and collect in the manner provided by law out of the property of the Borrower
the money adjudged or decreed to be payable.


    (b)       In case there shall be pending proceedings in bankruptcy or for
the Reorganization of the Borrower or Guarantor, as applicable, under the United
States Bankruptcy Code or any other applicable law, or in case a receiver or
trustee shall have been appointed for the benefit of the creditors or the
property of the Borrower or Guarantor, or in the case of any other similar
judicial proceedings relative to the Borrower or Guarantor, the Bank shall be
entitled and empowered, by intervention in such proceedings or otherwise, to
file and prove a claim or claims for the whole amount of the Loan payments,
including interest owing and unpaid in respect thereof, and, in case of any
judicial proceedings, to file such proofs of claim and other papers or documents
as may be necessary or advisable in order to have the claims of the Bank
allowed, and to collect and receive any moneys or other property payable or
deliverable on any such claims, and to distribute the same after the deduction
of its charges and expenses; and any receiver, assignee or trustee in bankruptcy
or Reorganization is hereby authorized to make such payments to the Bank, and to
pay to the Bank any amount due it for compensation based upon actual time
expended and expenses, including counsel fees incurred by it up to the date of
such distribution.



47

--------------------------------------------------------------------------------

        Section 14.03.   Right of Setoff. Upon the occurrence of a Default or an
Event of Default, Bank shall have the right, in addition to all other rights and
remedies available to it, to set off against the unpaid balance of the Notes,
any debt owing to the Borrower or Guarantor by Bank and any funds in any deposit
account maintained by the Borrower or the Guarantor with Bank.

        Section 14.04.   No Marshalling, Etc. Required. If an Event of Default
shall have occurred, Bank shall not be required to marshal any present or future
security for, or guarantees of, the Notes held by it or to resort to any such
security or guarantee in any particular order and the Borrower waives, to the
fullest extent that it lawfully can, (i) any right it might have to require Bank
to pursue any particular remedy before proceeding against it, and (ii) any right
to the benefit of, or to direct the application of the proceeds of any
Collateral until the Notes have been paid in full.

        Section 14.05.   Site Assessments. In connection with the Bank’s
consideration of enforcement or preservation of rights under any Loan Document,
if an Event of Default shall occur, the Borrower, Guarantor and their
Subsidiaries shall permit such persons (“Site Reviewers”) as the Bank may select
to visit all properties owned or used by the Borrower, Guarantor and their
Subsidiaries and perform such environmental and other site investigations and
assessments thereof (“Site Assessments”) for the purpose of determining whether
such properties are subject to any Contamination or other condition which could
result in any liability, cost or expense to the owner or occupier thereof
relating to Hazardous Substances or otherwise. Such Site Assessments may include
both above- and below-the-ground sampling and/or testing for Contamination and
such other tests as may be necessary in the opinion of the Site Reviewers. The
Borrower, Guarantor and their Subsidiaries shall supply to the Site Reviewers
such historical and operational information, including the results of all
samples sent for analysis, correspondence with official bodies and previous
environmental audits or environmental reviews regarding its properties as are
within its possession, custody or control or which are reasonably available to
it, and will make available for meetings with the Site Reviewers appropriate
personnel employed by the Borrower, Guarantor and their Subsidiaries having
knowledge of such matters. The cost of performing all Site Assessments shall be
paid by the Borrower within five (5) days after demand by the Bank, together
with interest thereon at four percent (4%) above the rate specified in the
Borrower’s Note from and after such fifth day until paid. The provisions of this
Section 14.05 are in addition to all rights of the Bank under this Agreement and
the other Loan Documents.

        Section 14.06.   Waiver. The Borrower and Guarantor hereby waive and
relinquish the benefits of any present or future law exempting the Project
Facility from attachment, levy or sale on execution, or any part of the proceeds
arising from the sale thereof, and all benefit of stay of execution or other
process.


48

--------------------------------------------------------------------------------

        Section 14.07.   Cumulative Rights. No remedy conferred upon or reserved
to the Authority or the Bank by this Agreement is intended to be exclusive of
any other available remedy or remedies, but each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this
Agreement or now or hereafter existing at law or in equity or by statute. No
waiver by the Authority or the Bank of any breach by the Borrower of any of its
obligations, agreements or covenants hereunder shall be a waiver of any
subsequent breach, and no delay or omission to exercise any right or power shall
impair any such right or power or shall be construed to be a waiver thereof, but
any such right and power may be exercised from time to time and as often as may
be deemed expedient.

        Section 14.08.   No Exercise of Remedies Without Consent of Bank.
Notwithstanding anything to the contrary contained in this Agreement, the
Authority shall not exercise or pursue remedies or declare an Event of Default
or cause an acceleration of the Obligations contained in this Agreement without
the prior written consent of the Bank.

ARTICLE XV
MISCELLANEOUS

        Section 15.01.   Limitation of Liability of the Authority. In the event
of any default by the Authority hereunder, and notwithstanding any provision or
obligation to the contrary hereinbefore or hereinafter set forth, the liability
of the Authority shall be limited to its interest in the Project Facility, the
Improvements, the rents, issues and profits therefrom, and the lien of any
judgment shall be restricted thereto. The Authority does not assume general
liability nor specific liability for the repayment of any mortgage or other
loan, or for the costs, fees, penalties, taxes, interest, commissions, charges,
insurance or any other payments therein recited or therein set forth, or
incurred in any way in connection therewith. Other than as set forth hereinabove
in this Section 15.01, there shall be no other recourse for damages of any kind
or nature by the Borrower or any other Person against the Authority, its
incorporator, officers, members, agents and employees, past, present or future,
or any of the property or other assets now or hereafter owned by it or them,
either directly or indirectly; and all such recourse or liability is hereby
expressly waived and released as a condition of and in consideration for
execution and delivery of this Agreement by the Authority. In the event of entry
of judgment against the Authority by virtue of the power herein contained, the
Authority shall mark the judgment index to the effect that the judgment is
limited as aforesaid.

        Section 15.02.   No Recourse as to the Authority. Except as expressly
provided in Section 15.01 above, no recourse under or upon any obligation,
covenant or agreement contained herein or in any Note shall be had against the
Authority or any member, officer, employee or agent, past, present or future, of
the Authority or of any successor of the Authority under this Agreement, any
other agreement, any rule of law, statute or constitutional provision, or by
enforcement of any assessment or by any legal or equitable proceeding or
otherwise, it expressly being agreed and understood that the obligations of the
Authority hereunder, and under the Authority Note and elsewhere, are solely
corporate obligations of the Authority to the extent specifically limited in the
Act and that no personal liability whatsoever shall attach to or shall be
incurred by the Authority or such members, officers, employees or agents, past,
present or future, of the Authority or of any successor of the Authority, or any
of them, because of such indebtedness or by reason of any obligation, covenant
or agreement contained herein, in the Authority Note or implied therefrom.


49

--------------------------------------------------------------------------------

        Section 15.03.   Reference to Statute or Regulation. A reference herein
to a statute or to a regulation issued by a governmental agency includes the
statute or regulation in force as of the date hereof, together with all
amendments and supplements thereto and any statute or regulation substituted for
such statute or regulation, unless the specific language or the context of the
reference herein clearly includes only the statute or regulation in force as of
the date hereof.

        A reference herein to a governmental agency, department, board,
commission or other public body or to a public officer includes an entity or
officer which or who succeeds to substantially the same functions as those
performed by such public body or officer as of the date hereof, unless the
specific language or the context of the reference herein clearly includes only
such public body or public officer as of the date hereof.

        Section 15.04.   Notices. All notices required or authorized to be given
by the Borrower, the Authority or the Bank pursuant to this Agreement shall be
in writing and shall be sent by registered or certified mail, postage prepaid,
to the following addresses:

to the Authority to:
                    
                    
                    
                    

with a copy to:
                    
                    
                    
                    
                    

to the Borrower to:
                    
                    
                    
                    

with a copy to:
                    
                    
                    
                    
                    

to the Guarantor to:
                    
                    
                    
                    
Lehigh County Industrial Development Authority
2158 Avenue C, Suite 200
Bethlehem, PA 18017
Attn: Ms. Janet Smith


Tallman, Hudders & Sorrentino
The Paragon Centre, Suite 300
1611 Pond Road
Allentown, PA 18104
Attn: John F. Lushis, Jr., Esquire


Rhetech, Inc.
416 South 4th Street
Coopersburg, PA 18036
Attn: Vincent C. McGinty, President


Semitool, Inc.
655 West Reserve Drive
Kalispell, MT 59901
Attn: Richard Hegger, Esquire
        General Counsel


Semitool, Inc.
655 West Reserve Drive
Kalispell, MT 59901
Attn: Ray Thompson, President


50

--------------------------------------------------------------------------------

with a copy to:
                   
                   
                   
                   
                   

to the Bank to:
                   
                   
                   
                   
                   

With a copy to:
                   
                   
                   
                   
                   
Semitool, Inc.
655 West Reserve Drive
Kalispell, MT 59901
Attn: Richard Hegger, Esquire
        General Counsel



Sovereign Bank
2191 West Union Boulevard
Bethlehem, PA 18018
Attn: Cheryl L. Davis, Vice President
Commercial Banking Group



Stevens & Lee
190 Brodhead Road, Suite 200
P.O. Box 20830
Lehigh Valley, PA 18002
Attn: Edward A. Fedok, Esquire

or to such other addresses as may from time to time be furnished to the parties,
effective upon the receipt of notice thereof given as set forth above.

        Section 15.05.   Amendments. This Agreement may not be amended except by
an instrument in writing signed by the parties hereto.

        Section 15.06.   Term of Agreement. This Agreement and the respective
obligations of the parties hereto shall be in full force and effect from the
date hereof until all principal of, premium, if any, and interest on the Notes
shall have been paid or provision for such payment shall have been made pursuant
to the terms and provisions of this Agreement.

        Section 15.07.   Reimbursement of Bank. Borrower hereby agrees to pay
all costs and fees relating to the Loan, including without limitation, appraisal
and appraisal review fees, the costs of the environmental site assessment,
premiums for title insurance, charges and update fees, survey costs, all costs
and expenses of the Bank’s inspecting engineer (whether incurred prior to or
during construction), recording fees, and all other lending fees. Borrower
hereby further agrees to reimburse the Bank for its out-of-pocket expenses,
including counsel fees, incurred by the Bank in connection with the development,
preparation, execution and enforcement of this Agreement and all the other Loan
Documents, including all counsel fees in connection with any bankruptcy or
insolvency proceeding involving Borrower, this Agreement or any of the other
Loan Documents. All such expenses and counsel fees incurred prior to the date of
this Agreement shall be paid simultaneously with the execution of this
Agreement, and all such expenses hereafter incurred shall be paid within ten
(10) days after notice by the Bank, all of which the Bank is authorized to
advance from the Loan.


51

--------------------------------------------------------------------------------

        Section 15.08.   Payment of Expenses and Taxes. In addition to payment
of the expenses and counsel fees provided for in Section 15.07, the Borrower
agrees to pay, and to save Bank harmless from any delay in paying, stamp and
other similar taxes, if any, which may be payable or determined to be payable in
connection with the execution and delivery of this Agreement and all Exhibits
hereto or any modification of any thereof or any waiver or consent under or in
respect of any thereof.

        Section 15.09.   Survival of Representations and Warranties. All
representations, warranties, covenants and agreements made in this Agreement and
in any certificates delivered pursuant hereto shall survive the execution and
delivery of this Agreement, the making of the Loan hereunder and the issuance of
the Notes, and the provisions of Sections 4.09, 4.10, 15.07 and 15.08 shall
survive payment of the Notes and all other instruments evidencing obligations of
the Borrower to Bank.

        Section 15.10.   Participations. The Borrower agrees that Bank may grant
participations to others in the Loan.

        Section 15.11.   Successors. This Agreement shall be binding upon and
inure to the benefit of the Borrower and Bank and their respective successors
and assigns, except that the Borrower may not assign or transfer its rights
hereunder without the prior written consent of Bank.

        Section 15.12.   Construction. This Agreement, all Exhibits hereto, and
the rights and obligations of the parties hereunder and thereunder shall be
governed by, and construed and interpreted in accordance with, the laws of the
Commonwealth of Pennsylvania.

        Section 15.13.   Severability. Any provision contained in this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

        Section 15.14.   No Waiver. No failure by Bank to comply with any
provision or provisions of this Agreement, and no waiver on the part of any
party in exercising any rights hereunder, shall operate as a waiver of any
rights of Bank. No waiver of a Default or Event of Default shall affect any
subsequent Default or Event of Default or impair any rights of Bank consequent
thereon. Any approval given by Bank in whole or in part to advance funds
hereunder before the time or times provided herein shall not waive or impair any
of the provisions hereof or any of the rights or remedies of Bank hereunder or
affect the security hereunder given or any of the rights or remedies of Bank as
to such security, nor shall so doing be or be construed to be a variance from
this Agreement. Tardiness in enforcing any provision hereof shall not be set up
as a waiver by Bank of any of its rights hereunder and all covenants on the part
of the Borrower hereunder to be kept and performed may be enforced by Bank at
any time until all Obligations are satisfied.

        Section 15.15.   Waiver of Trial by Jury; Jurisdiction.

    (a)       Each party to this Agreement agrees that any suit, action, or
proceeding, whether claim or counterclaim, brought or instituted by either party
hereto or any successor or assign of any party on or with respect to this
Agreement or any other Loan Document or which in any way relates, directly or
indirectly, to any event, transaction, or occurrence arising out of or in any
way in connection with the Loan, or the dealings of the parties with respect
thereto, shall be tried only by a court and not by a jury. EACH PARTY HEREBY
EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION, OR
PROCEEDING. THE BORROWER ACKNOWLEDGES AND AGREES THAT THIS SECTION 15.15(a) IS A
SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT BETWEEN THE PARTIES AND THAT THE
BANK WOULD NOT MAKE THE LOAN IF THIS WAIVER OF JURY TRIAL SECTION WERE NOT A
PART OF THIS AGREEMENT.



52

--------------------------------------------------------------------------------

    (b)       For the purpose of any suit, action or proceeding arising out of
or relating to this Agreement, the Borrower’s Note, or the Loan Documents, the
Borrower hereby irrevocably consents and submits to the jurisdiction and venue
of the Court of Common Pleas of Lehigh County, and appoints and constitutes the
Secretary of State of the Commonwealth of Pennsylvania as its agent to accept
and acknowledge on its behalf all service of process in connection with any such
matter, copies of which process shall be mailed or delivered to the Borrower.
The Borrower irrevocably waives any objection which it may now or hereafter has
that any suit, action or proceeding brought in such a court has been brought in
an inconvenient forum and agrees that service of process in accordance with the
foregoing sentence shall be deemed in every respect effective and valid personal
service of process upon the Borrower. The provisions of this Section 15.15(b)
shall not limit or otherwise affect the right of the Bank to institute and
conduct action in any other appropriate manner, jurisdiction or court.


        Section 15.16.   Actions Against Bank; Release.

    (a)       Any action brought by the Borrower against the Bank which is
based, directly or indirectly, on this Agreement or any other Loan Document or
any matter in or related to this Agreement or any other Loan Document, shall be
brought only in the courts of the Commonwealth of Pennsylvania. The Borrower may
not file a counterclaim against the Bank in a suit brought by the Bank against
the Borrower in a state other than the Commonwealth of Pennsylvania and unless
under the rules of procedure of the court in which the Bank brought the action
the counterclaim is mandatory and such counterclaim will be considered waived
unless filed as a counterclaim in the action instituted by the Bank.


    (b)       Upon full payment and satisfaction of the Obligations, the parties
shall thereupon automatically each be fully, finally, and forever released and
discharged from any further claim, liability or obligation in connection with
the Loan except as expressly set forth herein, except to the extent a payment
received by the Bank is determined to be a preference or similar voidable
transfer.


        Section 15.17.   Performance by Bank. If the Borrower shall fail to
observe or perform any of the terms, agreements or covenants contained in this
Agreement, or in any other Loan Document, the Bank may, in its discretion, but
without any obligation or duty to do so, and without waiving any Default, or
Event of Default, perform any of such terms, agreements or covenants, in part or
in whole, and any money advanced or expended by the Bank in or toward the
fulfillment of such terms, agreements or covenants, shall be due on demand and
become a part of and be added to the indebtedness due under the Borrower’s Note
and secured as herein provided with interest thereon at the rate specified in
the Borrower’s Note from the date of the respective advance or expenditure.
Bank’s rights contained in this Section 15.17 shall be an addition to all of
Bank’s rights under this Agreement and otherwise, and Bank may, at its sole
election, exercise any one or more, or all, of such rights alternatively or
concurrently.


53

--------------------------------------------------------------------------------

        Section 15.18.   Arbitration.

    (a)       Notwithstanding anything contained herein or in any other Loan
Document to the contrary, upon demand of any party hereto, whether made before
or after institution of any judicial proceeding, any dispute, claim or
controversy arising out of, connected with or relating to this Agreement and/or
other Loan Documents (“Disputes”) between or among parties to this Agreement
shall be resolved by binding arbitration as provided herein. Institution of a
judicial proceeding by a party does not waive the right of that party to demand
arbitration hereunder. Disputes may include, without limitation, tort claims,
counterclaims, disputes as to whether a matter is subject to arbitration, claims
brought as class actions, claims arising from Loan Documents executed in the
future, or claims arising out of or connection with the transaction reflected by
this Agreement.


    (b)       Arbitration shall be conducted under and governed by the
Commercial Financial Disputes Arbitration Rules (the “Arbitration Rules”) of the
American Arbitration Association (the “AAA”) and Title 9 of the U.S. Code. All
arbitration hearings shall be conducted in either Lehigh County or Northampton
County. The expedited procedures set forth in Rule 51 et seq. of the Arbitration
Rules shall be applicable to claims of less than $1,000,000. All applicable
statutes of limitation shall apply to any Dispute. A judgment upon the award may
be entered in any court having jurisdiction. The panel from which all
arbitrators are selected shall be comprised of licensed attorneys. The single
arbitrator selected for expedited procedure shall be a retired judge from the
highest court of general jurisdiction, state or federal, of the state where the
hearing will be conducted or if such person is not available to serve, the
single arbitrator may be a licensed attorney. Notwithstanding the foregoing,
this arbitration provision does not apply to Disputes under or related to swap
agreements.


    (c)       Notwithstanding the preceding binding arbitration provisions, the
parties hereto agree to preserve, without diminution, certain remedies that any
party hereto may employ or exercise freely, independently or in connection with
an arbitration proceeding or after an arbitration action is brought. Bank and
Borrower shall have the right to proceed in any court of proper jurisdiction or
by self-help to exercise or prosecute the following remedies, as applicable:
(i) all rights to foreclose against any real or personal property or other
security by exercising a power of sale granted under the Collateral Security
Documents or under applicable law or by judicial foreclosure and sale, including
a proceeding to confirm the sale; (ii) all rights of self-help including
peaceful occupation of real property and collection of rents, set-off, and
peaceful possession of personal property; (iii) obtaining provisional or
ancillary remedies including injunctive relief, sequestration, garnishment,
attachment, appointment of receiver and filing an involuntary bankruptcy
proceeding; and (iv) when applicable, a judgment by confession of judgment.
Preservation of these remedies does not limit the power of an arbitrator to
grant similar remedies that may be requested by a party in a Dispute.


    (d)       The parties hereto agree that they shall not have a remedy of
punitive or exemplary damages against the other in any Dispute and hereby waive
any right or claim to punitive or exemplary damages they have now or which may
arise in the future in connection with any Dispute whether the Dispute is
resolved by arbitration or judicially.



54

--------------------------------------------------------------------------------

        Section 15.19.   Entire Agreement. This Agreement and the Loan Documents
represent the entire agreement between the Bank and the Borrower with respect to
the financing transactions to which they relate, and cannot be changed or
amended except by an agreement in writing signed by the party against whom
enforcement of the change or amendment is sought.

        Section 15.20.   Multiple Counterparts. This Agreement may be executed
in multiple counterparts, each of which shall be regarded for all purposes as an
original and such counterparts shall constitute but one and the same instrument.

        Section 15.21.   Consent. Whenever the consent of the Authority or its
assignee is given pursuant to the terms of this Agreement, such consent shall
create no liability or responsibility upon the Authority or its assignee, and
whenever required, shall not be unreasonably withheld.




[signatures to follow on the next page]



55

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, THE LEHIGH COUNTY INDUSTRIAL DEVELOPMENT AUTHORITY
has caused this Agreement to be executed in its name and on its behalf by its
Chairman or Vice Chairman and attested by its Secretary or Assistant Secretary,
RHETECH, INC. has caused this Agreement to be executed in its name, and
SOVEREIGN BANK has caused this Agreement to be executed in its name and on its
behalf by its Vice President, all as of the day and year first above written.


LEHIGH COUNTY INDUSTRIAL
DEVELOPMENT AUTHORITY

By: /s/Joanne D. Kuchera
——————————————
(Vice) Chairman



RHETECH, INC.

By: /s/Vincent C. McGinty
——————————————




SOVEREIGN BANK

BY: /s/Cheryl Davis
——————————————




SEMITOOL, INC., as Guarantor

BY: /s/Raymon F. Thompson
——————————————





56

--------------------------------------------------------------------------------

Exhibit “A”

Budget

--------------------------------------------------------------------------------

Exhibit “B”

Financial Covenants

The Borrower shall maintain a minimum Debt Service Coverage Ratio of 1.25:1.0
calculated as “earnings before income, taxes, depreciation and amortization
minus taxes paid/total debt service (interest plus current portion of long term
debt)", calculated in accordance with GAAP.

Borrower shall maintain a maximum Debt to Tangible Net Worth of 1.5:1.0
calculated as “total liabilities divided by tangible net worth”, calculated in
accordance with GAAP.

--------------------------------------------------------------------------------

Exhibit “C”

Project Facility

--------------------------------------------------------------------------------

Exhibit “D”

Settlement Statement

--------------------------------------------------------------------------------

Exhibit “E”

Amortization Schedule